Exhibit 10.1

 

















OFFICE LEASE



by and between


T-C STONECREST LLC
a Delaware limited liability company

(“Landlord”)


and


Aethlon Medical, INC.
a Nevada corporation


(“Tenant”)


Dated as of






______________________, 2014

 

 

 

 

 

 

 

 

 

 

 

 

Office lease

 

THIS OFFICE LEASE (this “Lease”) is made between T-C STONECREST LLC, a Delaware
limited liability company (“Landlord”), and the Tenant described in Item 1 of
the Basic Lease Provisions.

LEASE OF PREMISES

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all of the terms and conditions set forth herein, those certain premises (the
“Premises”) described in Item 3 of the Basic Lease Provisions and as shown in
the drawing attached hereto as Exhibit A-1. The Premises are located in the
Building described in Item 2 of the Basic Lease Provisions. The Building is
located on that certain land (the “Land”) more particularly described on
Exhibit A-2 attached hereto, which is also improved with landscaping, parking
facilities and other improvements, fixtures and common areas and appurtenances
now or hereafter placed, constructed or erected on the Land (sometimes referred
to herein as the “Project”).

BASIC LEASE PROVISIONS

 

1.

Tenant:

 

Aethlon Medical, inc., a Nevada corporation (“Tenant”)

 

2.

Building:

 

9635 Granite Ridge Drive

San Diego, California 92123

 

3.

Description of Premises:

 

Suite: 100

 

 

Rentable Area:

 

2,576 square feet

 

 

Building Size:

 

55,656 square feet (subject to Paragraph 18) 4.

Tenant’s Proportionate

Share:

 

4.6284% (2,576 rsf / 55,656 rsf) (See Paragraph 3)

 

5.

Base Rent:

 

(See Paragraph 2)

 

 

Month 1 – 12:

Monthly Installment:

 

 

$6,053.60*($2.35/square foot of Rentable Area/month)

 

*Notwithstanding the foregoing to the contrary, so long as Tenant is not then in
default past applicable notice and cure periods, the Base Rent due for Months 2,
3, 6 and 7 shall be partially abated so that during these months the Base Rent
shall be equal to $3,026.80 per month.

 

Months 13 to 24, inclusive:

Monthly Installment:

 

 

$6,233.92* ($2.42/square foot of Rentable Area/month)

 

*Notwithstanding the foregoing to the contrary, so long as Tenant is not then in
default past applicable notice and cure periods, the Base Rent due for Months 13
and 14 shall be partially abated so that during these months the Base Rent shall
be equal to $3,116.96 per month.

1

 

 

 

Months 25 to 36, inclusive:

Monthly Installment:

 

 

$6,414.24 ($2.49/square foot of Rentable Area/month)

 

 

Months 37 to 39, inclusive:

Monthly Installment:

 

 

$6,620.32 ($2.57/square foot of Rentable Area/month)

 

6.

Installment Payable

Upon Execution:

 

$6,053.60 (to be applied towards the monthly installment of Base Rent due for
Month 1 of the Initial Term)

 

7.

Security Deposit

Payable Upon Execution:

 

$36,888.32 (See Paragraph 2(c))

 

8.

Base Year for Operating Expenses:

 

2015 (See Paragraph 3)

 

9.

Initial Term:

 

Thirty-nine (39) months, commencing on the Commencement Date and ending on the
day immediately preceding the thirty-ninth (39th) month anniversary of the
Commencement Date (See Paragraph 1)

 

10.

Estimated Commencement Date:

 

December 1, 2014

 

11.

Estimated Termination Date:

 

February 28, 2018

 

12.

Broker(s) (See Paragraph 19(k)):

 

   

Landlord’s Broker:

 

CBRE, Inc.

4365 Executive Drive, Suite 1600

San Diego, CA 92121

 

 

Tenant’s Broker:

 

Jones Lang LaSalle
4747 Executive Drive, Suite 400
San Diego CA 92121

 

13.

Number of Parking Spaces:

 

A total of ten (10) parking spaces allocated as follows: (i) seven (7) of such
parking spaces being unreserved surface parking stalls free for the initial
Lease Term and (ii) three (3) of such parking spaces being reserved parking
stalls in the Project’s parking structure at the then prevailing cost for such
parking stalls (which as of the Effective Date of this Lease is $75.00 per
parking stall per month), plus applicable taxes.  (See Paragraph 18). 14.

Addresses for Notices:

 

   

To: TENANT:

 

To:       LANDLORD:

 

2

 

 

 

Prior to occupancy of the Premises:

 

Aethlon Medical, Inc.

8910 University Center Lane, Suite 660

San Diego, California 92122

 

Project Management Office:

 

T-C Stonecrest LLC

4675 MacArthur Court, Suite 1100

Newport Beach, California 92660

Attn: Robert Niendorf, Director – Asset Management

 

 

After occupancy of the Premises:

 

Aethlon Medical, Inc.

9635 Granite Ridge Drive, Suite 100

San Diego, California 92121

 

With a copy to:

 

T-C Stonecrest LLC

c/o CB Richard Ellis, Inc.

9665 Granite Ridge Drive, Suite 520

San Diego, California 92123

Attn: Jennifer Williams

 

15.

Address for Payment of Rent:

 

All payments payable under this Lease shall be sent to Landlord at:

 

TIAA – CREF

DEPT LA 21531

Pasadena, California 91185-1131

 

or to such other address as Landlord may designate in writing.

 

16.

Guarantor:

 

None

 

17.

Effective Date:

 

See cover page

 

18.

Tenant Improvement

Allowance:

 

Up to $30,912.00 (which is equal to twelve ($12.00) dollars per rentable square
foot) (See Exhibit B)

 

19.

The “State” is the state, commonwealth, district or jurisdiction in which the
Building is located.

 

 

 

This Lease consists of the foregoing introductory paragraphs and Basic Lease
Provisions, the provisions of the Standard Lease Provisions (the “Standard Lease
Provisions”) (consisting of Paragraph 1 through Paragraph 19 which follow) and
Exhibits A-1 through Exhibit A-2 and Exhibits B through Exhibit E, and the
following Addenda: Addendum One: One Renewal Option at Market, all of which are
incorporated herein by this reference. In the event of any conflict between the
provisions of the Basic Lease Provisions and the provisions of the Standard
Lease Provisions, the Standard Lease Provisions shall control.




 

3

 

STANDARD LEASE PROVISIONS

 

1.TERM

 

(a) The Initial Term of this Lease and the Rent (defined below) shall commence
on the  later to occur of (i) the earlier to occur of (A) the date that the
Tenant Improvements are Substantially Completed, or (B) the date the Tenant
Improvements would have been Substantially Completed except for Tenant Delays,
or (C) the date that Tenant, or any person occupying any of the Premises with
Tenant’s permission, commences business operations from the Premises, or
(ii) December 1, 2014 (the “Commencement Date”). Unless earlier terminated in
accordance with the provisions hereof, the Initial Term of this Lease shall be
the period shown in Item 9 of the Basic Lease Provisions. As used herein, “Lease
Term” shall mean the Initial Term referred to in Item 9 of the Basic Lease
Provisions, subject to any extension of the Initial Term hereof exercised in
accordance with the terms and conditions expressly set forth herein (the
“Expiration Date”). Unless Landlord is terminating this Lease prior to the
Expiration Date in accordance with the provisions hereof, Landlord shall not be
required to provide notice to Tenant of the Expiration Date. This Lease shall be
a binding contractual obligation effective upon execution hereof by Landlord and
Tenant, notwithstanding the later commencement of the Initial Term of this
Lease. The terms “Tenant Improvements” and “Substantial Completion” or
“Substantially Completed” are defined in the attached Exhibit B Work Letter.
“Tenant Delays” consist of those delays defined in Exhibit B.

 

(b) The Premises will be delivered to Tenant when the Tenant Improvements have
been Substantially Completed. If the Commencement Date is delayed or otherwise
does not occur on the Estimated Commencement Date, set forth in Item 10 of the
Basic Lease Provisions, this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom.
Commencing on a date no earlier than fifteen (15) days prior to the date on
which the Landlord estimates the Commencement Date will occur (such date being
the “Pre-Term Access Commencement Date”) and ending on the day immediately
preceding the Commencement Date (such period being referred to as the “Pre-Term
Access Period”), Tenant, and Tenant’s contractors reasonably approved by
Landlord, may access the Premises (the “Pre-Term Access”) for the sole purpose
of installing Tenant’s furniture, fixtures, equipment, and leasehold
improvements in the Premises; provided, however, Tenant and/or Tenant’s
contractors, must coordinate all access to the Premises during such Pre-Term
Access Period with the Property Manager of the Building prior to such access.
Except for the payment of Base Rent and Additional Rent under this Lease, all
other terms, conditions, rules, regulations and obligations of Tenant, as set
forth in this Lease, shall apply during the Pre-Term Access Period. Tenant, and
its approved contractors, shall not interfere with the completion of
construction of the Tenant Improvements or cause any labor dispute as a result
of such Pre-Term Access, and Tenant hereby agrees to indemnify, defend, and hold
Landlord harmless from any loss or damage to such property, and all liability,
loss, or damage arising from any injury to the Building or the property of
Landlord, its contractors, subcontractors, or materialmen, and any death or
personal injury to any person or persons arising out of such Pre-Term Access,
EVEN IF SUCH LOSS, DAMAGE, LIABILITY, DEATH, OR PERSONAL INJURY WAS CAUSED
SOLELY OR IN PART BY LANDLORD’S NEGLIGENCE, BUT NOT TO THE EXTENT CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD. Any such Pre-Term Access
shall be subject to Tenant providing to Landlord satisfactory evidence of
insurance for personal injury and property damage related to such Pre-Term
Access Period prior to the commencement of the Pre-Term Access Period, including
such insurance from Tenant’s contractors, as required by Landlord for third
party contractors working in the Building. Any delay in putting Tenant in
possession of the Premises due to such Pre-Term Access Period shall not serve to
extend the term of this Lease or to make Landlord liable for any damages arising
therefrom.

 

(c) Upon Substantial Completion of the Tenant Improvements, Landlord shall
prepare and deliver to Tenant, Tenant’s Commencement Letter in the form of
Exhibit E attached hereto (the “Commencement Letter”) which Tenant shall
acknowledge by executing a copy and returning it to Landlord. If Tenant fails to
sign and return the Commencement Letter to Landlord within ten (10) days of its
receipt from Landlord, the Commencement Letter as sent by Landlord shall be
deemed to have correctly set forth the Commencement Date and the other matters
addressed in the Commencement Letter. Failure of Landlord to send the
Commencement Letter shall have no effect on the Commencement Date.

 

4

 

 

 

2.BASE RENT AND SECURITY DEPOSIT

 

(a) Tenant agrees to pay during each month of the Lease Term as Base Rent (“Base
Rent”) for the Premises the sums shown for such periods in Item 5 of the Basic
Lease Provisions.

 

(b) Except as expressly provided to the contrary herein, Base Rent shall be
payable in consecutive monthly installments, in advance, without demand,
deduction or offset, commencing on the Commencement Date and continuing on the
first day of each calendar month thereafter until the expiration of the Lease
Term. The first full monthly installment of Base Rent shall be payable upon
Tenant’s execution of this Lease. The obligation of Tenant to pay Rent and other
sums to Landlord and the obligations of Landlord under this Lease are
independent obligations. If the Commencement Date is a day other than the first
day of a calendar month, or the Lease Term expires on a day other than the last
day of a calendar month, then the Rent for such partial month shall be
calculated on a per diem basis. In the event Landlord delivers possession of the
Premises to Tenant prior to the Commencement Date, Tenant agrees it shall be
bound by and subject to all terms, covenants, conditions and obligations of this
Lease during the period between the date possession is delivered and the
Commencement Date, other than the payment of Base Rent, in the same manner as if
delivery had occurred on the Commencement Date.

 

(c) Simultaneously with the execution of this Lease, Tenant has paid or will pay
Landlord the security deposit (the “Security Deposit”) in Item 7 of the Basic
Lease Provisions as security for the performance of the provisions hereof by
Tenant, if applicable. Landlord shall not be required to keep the Security
Deposit separate from its general funds and Tenant shall not be entitled to
interest thereon.

 

If Tenant defaults with respect to any provision of this Lease, including,
without limitation, the provisions relating to the payment of Rent or the
cleaning of the Premises upon the termination of this Lease, or amounts which
Landlord may be entitled to recover pursuant to the provisions of Section 1951.2
of the California Civil Code, Landlord may, but shall not be required to, use,
apply or retain all or any part of the Security Deposit (i) for the payment of
any Rent or any other sum in default, (ii) for the payment of any other amount
which Landlord may spend or become obligated to spend by reason of Tenant’s
default hereunder, or (iii) to compensate Landlord for any other loss or damage
which Landlord may suffer by reason of Tenant’s default hereunder, including,
without limitation, costs and reasonable attorneys’ fees incurred by Landlord to
recover possession of the Premises following a default by Tenant hereunder. The
use or application of the Security Deposit or any portion thereof shall not
prevent Landlord from exercising any other right or remedy provided hereunder or
under any Law and shall not be construed as liquidated damages.

 

If any portion of the Security Deposit is so used or applied, Tenant shall, upon
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit within five (5) business days to the appropriate amount, as
determined hereunder. If Tenant shall fully perform every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days following the expiration of
the Lease Term; provided, however, that Landlord may retain the Security Deposit
until such time as any amount due from Tenant in accordance with Paragraph 3
below has been determined and paid to Landlord in full. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code. Tenant also waives
all provisions of law, now or hereafter in force, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
Tenant Affiliates (as defined in Paragraph 6(g)(i) below).

 

5

 

 

 

Notwithstanding anything herein to the contrary, provided that Tenant is not
then in default under the terms of this Lease after applicable notice and cure
periods, as of the first day of the fourth month of the Lease Term, the Security
Deposit shall be reduced by an amount equal to $6,053.60 (and such amount shall
be applied towards the next installment of Base Rent due hereunder) so that
thereafter the Security Deposit under this Lease shall be in an amount equal to
$30,834.72. Notwithstanding anything herein to the contrary, provided that
Tenant is not then in default under the terms of this Lease after applicable
notice and cure periods, as of the first day of the fifth month of the Lease
Term, the Security Deposit shall be reduced by an amount equal to $6,053.60 (and
such amount shall be applied towards the next installment of Base Rent due
hereunder) so that thereafter the Security Deposit under this Lease shall be in
an amount equal to $24,781.12. Notwithstanding anything herein to the contrary,
provided that Tenant is not then in default under the terms of this Lease after
applicable notice and cure periods, as of the first day of the tenth month of
the Lease Term, the Security Deposit shall be reduced by an amount equal to
$6,053.60 (and such amount shall be applied towards the next installment of Base
Rent due hereunder) so that thereafter the Security Deposit under this Lease
shall be in an amount equal to $18,727.52. Notwithstanding anything herein to
the contrary, provided that Tenant is not then in default under the terms of
this Lease after applicable notice and cure periods, as of the first day of the
eleventh month of the Lease Term, the Security Deposit shall be reduced by an
amount equal to $6,053.60 (and such amount shall be applied towards the next
installment of Base Rent due hereunder) so that thereafter the Security Deposit
under this Lease shall be in an amount equal to $12,673.92. Notwithstanding
anything herein to the contrary, provided that Tenant is not then in default
under the terms of this Lease after applicable notice and cure periods, as of
the first day of the twelfth month of the Lease Term, the Security Deposit shall
be reduced by an amount equal to $6,053.60 (and such amount shall be applied
towards the next installment of Base Rent due hereunder) so that thereafter the
Security Deposit under this Lease shall be in an amount equal to $6,620.32.

 

 

 

(d) The parties agree that for all purposes hereunder the Premises shall be
stipulated to contain the number of square feet of Rentable Area described in
Item 3 of the Basic Lease Provisions. Upon the request of Landlord during any
extension or renewal of the Initial Term, Landlord’s space planner shall verify
the exact number of square feet of Rentable Area in the Premises. If during any
extension or renewal of the Initial Term there is a variation from the number of
square feet specified in Item 3 of the Basic Lease Provisions, Landlord and
Tenant shall execute an amendment to this Lease for the purpose of making
appropriate adjustments to the Base Rent, the Security Deposit, Tenant’s
Proportionate Share and such other provisions hereof as shall be appropriate
under the circumstances.

 

3.ADDITIONAL RENT

 

(a) If Operating Expenses (defined below) for the Project for any calendar year
during the Lease Term exceed Base Operating Expenses (defined below), Tenant
shall pay to Landlord as additional rent (“Additional Rent”) an amount equal to
Tenant’s Proportionate Share (defined below) of such excess. Notwithstanding
anything herein to the contrary, the Additional Rent due hereunder shall be
abated for the time period commencing on the Commencement Date and continuing
through the day that is immediately preceding the one (1) year anniversary of
the Commencement Date.

 

(b) “Tenant’s Proportionate Share” is, subject to the provisions of
Paragraph 18, the percentage number described in Item 4 of the Basic Lease
Provisions. Tenant’s Proportionate Share represents, subject to the provisions
of Paragraph 18, a fraction, the numerator of which is the number of square feet
of Rentable Area in the Premises and the denominator of which is the number of
square feet of Rentable Area for lease to third parties in the Project, as
determined by Landlord pursuant to Paragraph 18.

 

(c) “Base Operating Expenses” means all Operating Expenses incurred or payable
by Landlord during the calendar year specified as Tenant’s Base Year in Item 8
of the Basic Lease Provisions.

 

(d) “Operating Expenses” means all costs, expenses and obligations incurred or
payable by Landlord in connection with the operation, ownership, management,
repair or maintenance of the Building and the Project during or allocable to the
Lease Term, including without limitation, the following:

 

(i) Any form of assessment, license fee, license tax, business license fee,
commercial rental tax, levy, charge, improvement bond, tax, water and sewer
rents and charges, utilities and communications taxes and charges or similar or
dissimilar imposition imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement or special assessment
district thereof, or any other governmental charge, general and special,
ordinary and extraordinary, foreseen and unforeseen, which may be assessed
against any legal or equitable interest of Landlord in the Premises, Building,
Common Areas or Project (collectively, (“Taxes”). Taxes shall also include,
without limitation:

 

6

 

 

 

(A) any tax on Landlord’s “right” to rent or “right” to other income from the
Premises or as against Landlord’s business of leasing the Premises;

 

(B) any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of “Taxes” for the purposes of this Lease;

 

(C) any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or other premises in the Building or the rent payable by
Tenant hereunder or other tenants of the Project, including, without limitation,
any gross receipts tax or excise tax levied by state, city or federal
government, or any political subdivision thereof, with respect to the receipt of
such rent, or upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises, or any portion thereof but not on Landlord’s other operations;

 

(D) any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises;

 

(E) any assessment, tax, fee, levy or charge by any governmental agency related
to any transportation plan, fund or system (including assessment districts)
instituted within the geographic area of which the Project is a part; and/or

 

(F) any costs and expenses (including, without limitation, reasonable attorneys’
fees) incurred in attempting to protest, reduce or minimize Taxes.

 

(ii) The cost of services and utilities (including taxes and other charges
incurred in connection therewith) provided to the Premises, the Building or the
Project, including, without limitation, water, power (except with respect to
electricity to the Premises, which Tenant shall pay in accordance with Paragraph
7(d) below), gas, sewer, waste disposal, telephone and cable television
facilities, fuel, supplies, equipment, tools, materials, service contracts,
janitorial services, waste and refuse disposal, window cleaning, maintenance and
repair of sidewalks and Building exterior and services areas, gardening and
landscaping; insurance, including, but not limited to, public liability, fire,
property damage, wind, hurricane, earthquake, terrorism, flood, rental loss,
rent continuation, boiler machinery, business interruption, contractual
indemnification and All Risk or Causes of Loss - Special Form coverage insurance
for up to the full replacement cost of the Project and such other insurance as
is customarily carried by operators of other similar class office buildings in
the city in which the Project is located, to the extent carried by Landlord in
its discretion, and the deductible portion of any insured loss otherwise covered
by such insurance; the cost of compensation, including employment, welfare and
social security taxes, paid vacation days, disability, pension, medical and
other fringe benefits of all persons (including independent contractors) who
perform services connected with the operation, maintenance, repair or
replacement of the Project; any association assessments, costs, dues and/or
expenses relating to the Project, personal property taxes on and maintenance and
repair of equipment and other personal property used in connection with the
operation, maintenance or repair of the Project; repair and replacement of
window coverings provided by Landlord in the premises of tenants in the Project;
such reasonable auditors’ fees and legal fees as are incurred in connection with
the operation, maintenance or repair of the Project; administration fees; a
property management fee (which fee may be imputed if Landlord has internalized
management or otherwise acts as its own property manager); the maintenance of
any easements or ground leases benefiting the Project, whether by Landlord or by
an independent contractor; a reasonable allowance for depreciation of personal
property used in the operation, maintenance or repair of the Project; license,
permit and inspection fees; all costs and expenses required by any governmental
or quasi-governmental authority or by applicable law, for any reason, including
capital improvements, whether capitalized or not, and the cost of any capital
improvements made to the Project by Landlord that improve life-safety systems or
reduce operating expenses and the costs to replace items which Landlord would be
obligated to maintain under the Lease (such costs to be amortized over such
reasonable periods as Landlord shall reasonably determine together with interest
thereon at the rate of ten percent per annum or such higher rate as may have
been paid by Landlord on funds borrowed for the purpose of funding such
improvements); the cost of air conditioning, heating, ventilating, plumbing,
elevator maintenance and repair (to include the replacement of components) and
other mechanical and electrical systems repair and maintenance; sign
maintenance; and Common Area (defined below) repair, resurfacing, operation and
maintenance; the reasonable cost for temporary lobby displays and events
commensurate with the operation of a similar class building, and the cost of
providing security services, if any, deemed appropriate by Landlord.

 

7

 

 

 

The following items shall be excluded from Operating Expenses:

 

(A) leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with leasing, renovating or improving vacant
space in the Project for tenants or prospective tenants of the Project;

 

(B) costs (including permit, license and inspection fees) incurred in renovating
or otherwise improving or decorating, painting or redecorating space for tenants
or vacant space;

 

(C) Landlord’s costs of any services sold to tenants for which Landlord is
entitled to be reimbursed by such tenants as an additional charge or rental over
and above the Base Rent and Operating Expenses payable under the lease with such
tenant or other occupant;

 

(D) any depreciation or amortization of the Project except as expressly
permitted herein;

 

(E) costs incurred due to a violation of Law (defined below) by Landlord
relating to the Project;

 

(F) interest on debt or amortization payments on any mortgages or deeds of trust
or any other debt for borrowed money;

 

(G) all items and services for which Tenant or other tenants reimburse Landlord
outside of Operating Expenses;

 

(H) repairs or other work occasioned by fire, windstorm or other work paid for
through insurance or condemnation proceeds (excluding any deductible);

 

(I) legal expenses incurred for (i) negotiating lease terms for prospective
tenants, (ii) negotiating termination or extension of leases with existing
tenants, (iii) proceedings against any other specific tenant relating solely to
the collection of rent or other sums due to Landlord from such tenant, or (iv)
the development and/or construction of the Project; and

 

(J) repairs resulting from any defect in the original design or construction of
the Project.

 

(e) Operating Expenses for any calendar year during which actual occupancy of
the Project is less than one hundred percent (100%) of the Rentable Area of the
Project shall be appropriately adjusted to reflect one hundred percent (100%)
occupancy of the existing Rentable Area of the Project during such period. In
determining Operating Expenses, if any services or utilities are separately
charged to tenants of the Project or others, Operating Expenses shall be
adjusted by Landlord to reflect the amount of expense which would have been
incurred for such services or utilities on a full time basis for normal Project
operating hours. Operating Expenses for the Tenant’s Base Year for Operating
Expenses (as defined in Item 8 of the Basic Lease Provisions) shall not include
Operating Expenses attributable to temporary market-wide labor-rate increases
and/or utility rate increases due to extraordinary circumstances, including, but
not limited to Force Majeure, conservation surcharges, boycotts, embargoes, or
other shortages. In no event shall the components of utilities for any calendar
year related to electrical costs be less than the components of electrical costs
in the Base Year for Operating Expenses. In the event (i) the Commencement Date
shall be a date other than January 1, (ii) the date fixed for the expiration of
the Lease Term shall be a date other than December 31, (iii) of any early
termination of this Lease, or (iv) of any increase or decrease in the size of
the Premises, then in each such event, an appropriate adjustment in the
application of this Paragraph 3 shall, subject to the provisions of this Lease,
be made to reflect such event on a basis determined by Landlord to be consistent
with the principles underlying the provisions of this Paragraph 3. In addition,
Landlord shall have the right, from time to time, to equitably allocate and
prorate some or all of the Operating Expenses among different tenants and/or
different buildings of the Project and/or on a building-by-building basis (the
“Cost Pools”), adjusting Tenant’s Proportionate Share as to each of the
separately allocated costs based on the ratio of the Rentable Area of the
Premises to the Rentable Area of all of the premises to which such costs are
allocated. Such Cost Pools may include, without limitation, the office space
tenants and retail space tenants of the buildings in the Project.

 

8

 

 

 

(f) Prior to the commencement of each calendar year of the Lease Term following
the Commencement Date, Landlord shall have the right to give to Tenant a written
estimate of Tenant’s Proportionate Share of excess Operating Expenses, if any,
for the Project for the ensuing year. Tenant shall pay such estimated amount to
Landlord in equal monthly installments, in advance on the first day of each
month. Within a reasonable period after the end of each calendar year, Landlord
shall furnish Tenant a statement indicating in reasonable detail the excess of
Operating Expenses over Base Operating Expenses for such period and the parties
shall, within thirty (30) days thereafter, make any payment or allowance
necessary to adjust Tenant’s estimated payments to Tenant’s actual share of such
excess as indicated by such annual statement. Any payment due Landlord shall be
payable by Tenant on demand from Landlord. Any amount due Tenant shall be
credited against installments next becoming due under this Paragraph 3(f) or
refunded to Tenant, if requested by Tenant.

 

(g) All capital levies or other taxes assessed or imposed on Landlord upon the
rents payable to Landlord under this Lease and any excise, transaction, sales or
privilege tax, assessment, levy or charge measured by or based, in whole or in
part, upon such rents from the Premises and/or the Project or any portion
thereof shall be paid by Tenant to Landlord monthly in estimated installments or
upon demand, at the option of Landlord, as additional rent to be allocated to
monthly Operating Expenses.

 

(h) Tenant shall pay ten (10) days before delinquency, all taxes and assessments
(i) levied against any personal property, Alterations, tenant improvements or
trade fixtures of Tenant in or about the Premises, (ii) based upon this Lease or
any document to which Tenant is a party creating or transferring an interest in
this Lease or an estate in all or any portion of the Premises, and (iii) levied
for any business, professional, or occupational license fees. If any such taxes
or assessments are levied against Landlord or Landlord’s property or if the
assessed value of the Project is increased by the inclusion therein of a value
placed upon such personal property or trade fixtures, Tenant shall upon demand
reimburse Landlord for the taxes and assessments so levied against Landlord, or
such taxes, levies and assessments resulting from such increase in assessed
value. To the extent that any such taxes are not separately assessed or billed
to Tenant, Tenant shall pay the amount thereof as invoiced to Tenant by
Landlord. In the event that the Project is owned by an entity the property of
which is exempt from taxation pursuant to the California Revenue and Taxation
Code, Tenant’s possessory interest may be subject to property taxation pursuant
to Section 107.6 of the California Revenue and Taxation Code and to the payment
of property taxes levied on that interest. The full cash value, as defined in
Sections 110 and 110.1 of the California Revenue and Taxation Code, of the
possessory interest, upon which property taxes will be based, shall equal the
greater of (A) the full cash value of the possessory interest or (B) if Tenant
has leased less than all of the Project, Tenant’s allocable share of the full
cash value of the Project that would have been enrolled if the Project had been
subject to property tax upon acquisition by Landlord. The full cash value as
provided for pursuant to either (A) or (B) of the preceding sentence shall
reflect the anticipated term of possession if, on the lien date described in
Section 2192 of the California Revenue and Taxation Code, that term is expected
to terminate prior to the end of the next succeeding fiscal year. Tenant’s
allocable share shall, subject to the preceding sentence, be the Rentable Area
of the Premises divided by the Rentable Area of the Project.

 

9

 

 

 

(i) Any delay or failure of Landlord in (i) delivering any estimate or statement
described in this Paragraph 3, or (ii) computing or billing Tenant’s
Proportionate Share of excess Operating Expenses shall not constitute a waiver
of its right to require an increase in Rent, or in any way impair the continuing
obligations of Tenant under this Paragraph 3. In the event of any dispute as to
any Additional Rent due under this Paragraph 3, Tenant, an officer of Tenant or
Tenant’s certified public accountant (but (a) in no event shall Tenant hire or
employ an accounting firm or any other person to audit Landlord as set forth
under this Paragraph who is compensated or paid for such audit on a contingency
basis and (b) in the event Tenant hires or employs an independent party to
perform such audit, Tenant shall provide Landlord with a copy of the engagement
letter) shall have the right after reasonable notice and at reasonable times to
inspect Landlord’s accounting records at Landlord’s accounting office. If, after
such inspection, Tenant still disputes such Additional Rent, upon Tenant’s
written request therefor, a certification as to the proper amount of Operating
Expenses and the amount due to or payable by Tenant shall be made by an
independent certified public accountant mutually agreed to by Landlord and
Tenant. If Landlord and Tenant cannot mutually agree to an independent certified
public accountant, then the parties agree that Landlord shall choose an
independent certified public accountant to conduct the certification as to the
proper amount of Tenant’s Proportionate Share of Operating Expenses due by
Tenant for the period in question; provided, however, such certified public
accountant shall not be the accountant who conducted Landlord’s initial
calculation of Operating Expenses to which Tenant is now objecting. Such
certification shall be final and conclusive as to all parties. If the
certification reflects that Tenant has overpaid Tenant’s Proportionate Share of
Operating Expenses for the period in question, then Landlord shall credit such
excess to Tenant’s next payment of Operating Expenses or, at the request of
Tenant, promptly refund such excess to Tenant and conversely, if Tenant has
underpaid Tenant’s Proportionate Share of Operating Expenses, Tenant shall
promptly pay such additional Operating Expenses to Landlord. Tenant agrees to
pay the cost of such certification and the investigation with respect thereto
and no adjustments in Tenant’s favor shall be made unless it is determined that
Landlord’s original statement was in error in Landlord’s favor by more than five
percent (5%). Tenant waives the right to dispute any matter relating to the
calculation of Operating Expenses or Additional Rent under this Paragraph 3 if
any claim or dispute is not asserted in writing to Landlord within one hundred
eighty (180) days after delivery to Tenant of the original billing statement
with respect thereto. Notwithstanding the foregoing, Tenant shall maintain
strict confidentiality of all of Landlord’s accounting records and shall not
disclose the same to any other person or entity except for Tenant’s professional
advisory representatives (such as Tenant’s employees, accountants, advisors,
attorneys and consultants) with a need to know such accounting information, who
agree to similarly maintain the confidentiality of such financial information.

 

(j) Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant’s Proportionate Share of excess
Operating Expenses for the year in which this Lease terminates, Tenant shall
immediately pay any increase due over the estimated Operating Expenses paid, and
conversely, any overpayment made by Tenant shall be promptly refunded to Tenant
by Landlord.

 

(k) The Base Rent, Additional Rent, late fees, and other amounts required to be
paid by Tenant to Landlord hereunder (including the excess Operating Expenses)
are sometimes collectively referred to as, and shall constitute, “Rent”.

 

4.IMPROVEMENTS AND ALTERATIONS

 

(a) Landlord shall deliver the Premises to Tenant, and Tenant agrees to accept
the Premises from Landlord in its existing “AS-IS”, “WHERE-IS” and “WITH ALL
FAULTS” condition, and Landlord shall have no obligation to refurbish or
otherwise improve the Premises throughout the Lease Term; provided, however, and
notwithstanding the foregoing to the contrary, (i) Landlord, at Landlord’s sole
cost and expense and separate from the Tenant Improvement Allowance, shall
install new building standard paint and carpet within the Premises prior to the
Commencement Date, and (ii) Landlord’s sole construction obligation under this
Lease is set forth in the Work Letter attached hereto as Exhibit B.

 

10

 

 

 

(b) Any alterations, additions, or improvements made by or on behalf of Tenant
to the Premises (“Alterations”) shall be subject to Landlord’s prior written
consent. Landlord’s consent shall not be unreasonably withheld with respect to
proposed Alterations that (i) comply with all applicable laws, ordinances, rules
and regulations; (ii) are compatible with the Building and its mechanical,
electrical, HVAC and life safety systems; (iii) will not interfere with the use
and occupancy of any other portion of the Building by any other tenant or their
invitees; (iv) do not affect the structural portions of the Building; and, (v)
do not and will not, whether alone or taken together with other improvements,
require the construction of any other improvements or alterations within the
Building. Tenant shall cause, at its sole cost and expense, all Alterations to
comply with insurance requirements and with Laws and shall construct, at its
sole cost and expense, any alteration or modification required by Laws as a
result of any Alterations. All Alterations shall be constructed at Tenant’s sole
cost and expense, in a first class and good and workmanlike manner by
contractors reasonably acceptable to Landlord and only good grades of materials
shall be used. All plans and specifications for any Alterations shall be
submitted to Landlord for its approval. Landlord may monitor construction of the
Alterations and Tenant shall reimburse Landlord for any costs incurred by
Landlord in monitoring such construction. Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to see that such plans and specifications or
construction comply with applicable laws, codes, rules and regulations. Without
limiting the other grounds upon which Landlord may refuse to approve any
contractor or subcontractor, Landlord may take into account the desirability of
maintaining harmonious labor relations at the Project. Landlord may also require
that all life safety related work and all mechanical, electrical, plumbing and
roof related work be performed by contractors designated by Landlord. Landlord
shall have the right, in its sole discretion, to instruct Tenant to remove those
improvements or Alterations from the Premises which (i) were not approved in
advance by Landlord, (ii) were not built in conformance with the plans and
specifications approved by Landlord, or (iii) Landlord specified during its
review of plans and specifications for Alterations would need to be removed by
Tenant upon the expiration of this Lease. Except as set forth in the proceeding
sentence, Tenant shall not be obligated to remove such Alterations at the
expiration of this Lease. Landlord shall not unreasonably withhold or delay its
approval with respect to what improvements or Alterations Landlord may require
Tenant to remove at the expiration of the Lease. If upon the termination of this
Lease Landlord requires Tenant to remove any or all of such Alterations from the
Premises, then Tenant, at Tenant’s sole cost and expense, shall promptly remove
such Alterations and improvements and Tenant shall repair and restore the
Premises to its original condition as of the Commencement Date, reasonable wear
and tear excepted. Any Alterations remaining in the Premises following the
expiration of the Lease Term or following the surrender of the Premises from
Tenant to Landlord, shall become the property of Landlord unless Landlord
notifies Tenant otherwise. Tenant shall provide Landlord with the identities and
mailing addresses of all persons performing work or supplying materials, prior
to beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall assure
payment for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker’s compensation and other coverage in
amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for bodily injury or property damage
during construction. Upon completion of any Alterations and upon Landlord’s
reasonable request, Tenant shall deliver to Landlord sworn statements setting
forth the names of all contractors and subcontractors who did work on the
Alterations and final lien waivers from all such contractors and subcontractors.
Additionally, upon completion of any Alteration, Tenant shall provide Landlord,
at Tenant’s expense, with a complete set of plans in reproducible form and
specifications reflecting the actual conditions of the Alterations, together
with a copy of such plans on diskette in the AutoCAD format or such other format
as may then be in common use for computer assisted design purposes. Tenant shall
pay to Landlord, as additional rent, the reasonable costs of Landlord’s
engineers and other consultants (but not Landlord’s on-site management
personnel) for review of all plans, specifications and working drawings for the
Alterations and for the incorporation of such Alterations in the Landlord’s
master Building drawings, within ten (10) business days after Tenant’s receipt
of invoices either from Landlord or such consultants together with (in any
event) an administrative charge of two percent (2%) of the actual costs of such
work. In addition to such costs, Tenant shall pay to Landlord, within ten (10)
business days after completion of any Alterations, the actual, reasonable costs
incurred by Landlord for services rendered by Landlord’s management personnel
and engineers to coordinate and/or supervise any of the Alterations to the
extent such services are provided in excess of or after the normal on-site hours
of such engineers and management personnel.

 

(c) Tenant shall keep the Premises, the Building and the Project free from any
and all liens arising out of any Alterations, work performed, materials
furnished, or obligations incurred by or for Tenant. In the event that Tenant
shall not, within ten (10) days following the imposition of any such lien, cause
the same to be released of record by payment or posting of a bond in a form and
issued by a surety acceptable to Landlord, Landlord shall have the right, but
not the obligation, to cause such lien to be released by such means as it shall
deem proper (including payment of or defense against the claim giving rise to
such lien); in such case, Tenant shall reimburse Landlord for all amounts so
paid by Landlord in connection therewith, together with all of Landlord’s costs
and expenses, with interest thereon at the Default Rate (defined below) and
Tenant shall indemnify and defend each and all of the Landlord Indemnitees
(defined below) against any damages, losses or costs arising out of any such
claim. Tenant’s indemnification of Landlord contained in this Paragraph shall
survive the expiration or earlier termination of this Lease. Such rights of
Landlord shall be in addition to all other remedies provided herein or by law.

 

(d) NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE
HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER
LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN THE PREMISES.

 

11

 

 

 

5.REPAIRS

 

(a) Landlord’s obligation with respect to repair as part of Basic Services shall
be limited to (i) the structural portions of the Building, (ii) the exterior
walls of the Building, including, without limitation, glass and glazing, (iii)
the roof, (iv) mechanical, electrical, plumbing and life safety systems [except
for any lavatory, shower, toilet, wash basin and kitchen facilities that serve
Tenant exclusively and any supplemental heating and air conditioning systems
(including all plumbing connected to said facilities or systems)], and (v)
Common Areas. Landlord shall not be deemed to have breached any obligation with
respect to the condition of any part of the Project unless Tenant has given to
Landlord written notice of any required repair and Landlord has not made such
repair within a reasonable time following the receipt by Landlord of such
notice. The foregoing notwithstanding: (i) Landlord shall not be required to
repair damage to any of the foregoing to the extent caused by the acts or
omissions of Tenant or it agents, employees or contractors, except to the extent
covered by insurance carried by Landlord; and (ii) the obligations of Landlord
pertaining to damage or destruction by casualty shall be governed by the
provisions of Paragraph 9. Landlord shall have the right but not the obligation
to undertake work of repair that Tenant is required to perform under this Lease
and that Tenant fails or refuses to perform in a timely and efficient manner.
All costs incurred by Landlord in performing any such repair for the account of
Tenant shall be repaid by Tenant to Landlord upon demand, together with an
administration fee equal to five percent (5%) of such costs. Except as expressly
provided in Paragraph 9 of this Lease, there shall be no abatement of Rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Premises, the Building or the Project.
Tenant waives the right to make repairs at Landlord’s expense under any law,
statute or ordinance now or hereafter in effect (including the provisions of
California Civil Code Section 1942 and any successive sections or statutes of a
similar nature).

 

(b) Tenant, at its expense, (i) shall keep the Premises and all fixtures
contained therein in a safe, clean and neat condition, and (ii) shall bear the
cost of maintenance and repair, by contractors selected by Landlord, of all
facilities which are not expressly required to be maintained or repaired by
Landlord and which are located in the Premises, including, without limitation,
lavatory, shower, toilet, wash basin and kitchen facilities, and supplemental
heating and air conditioning systems (including all plumbing connected to said
facilities or systems installed by or on behalf of Tenant or existing in the
Premises at the time of Landlord’s delivery of the Premises to Tenant). Tenant
shall make all repairs to the Premises not required to be made by Landlord under
subparagraph (a) above with replacements of any materials to be made by use of
materials of equal or better quality. Tenant shall do all decorating,
remodeling, alteration and painting required by Tenant during the Lease Term.
Tenant shall pay for the cost of any repairs to the Premises, the Building or
the Project made necessary by any negligence or willful misconduct of Tenant or
any of its assignees, subtenants, employees or their respective agents,
representatives, contractors, or other persons permitted in or invited to the
Premises or the Project by Tenant. If Tenant fails to make such repairs or
replacements within fifteen (15) days after written notice from Landlord,
Landlord may at its option make such repairs or replacements, and Tenant shall
upon demand pay Landlord for the cost thereof, together with an administration
fee equal to five percent (5%) of such costs.

 

(c) Upon the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises in a safe, clean and neat condition, normal wear and tear
excepted. Except as otherwise set forth in Paragraph 4(b) of this Lease, Tenant
shall remove from the Premises all trade fixtures, furnishings and other
personal property of Tenant and all computer and phone cabling and wiring
installed by or on behalf of Tenant, shall repair all damage caused by such
removal, and shall restore the Premises to its original condition, reasonable
wear and tear excepted. In addition to all other rights Landlord may have, in
the event Tenant does not so remove any such fixtures, furnishings or personal
property, Tenant shall be deemed to have abandoned the same, in which case
Landlord may store or dispose of the same at Tenant’s expense, appropriate the
same for itself, and/or sell the same in its discretion.

 

12

 

 

 

6.USE OF PREMISES

 

(a) Tenant shall use the Premises only for general office uses and shall not use
the Premises or permit the Premises to be used for any other purpose. Landlord
shall have the right to deny its consent to any change in the permitted use of
the Premises in its sole and absolute discretion.

 

(b) Tenant shall not at any time use or occupy the Premises, or permit any act
or omission in or about the Premises in violation of any law, statute, ordinance
or any governmental rule, regulation or order (collectively, “Law” or “Laws”)
and Tenant shall, upon written notice from Landlord, discontinue any use of the
Premises which is declared by any governmental authority to be a violation of
Law. If any Law shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to
(i) modification or other maintenance of the Premises, the Building or the
Project, or (ii) the use, Alteration or occupancy thereof, Tenant shall comply
with such Law at Tenant’s sole cost and expense. This Lease shall be subject to
and Tenant shall comply with all financing documents encumbering the Building or
the Project and all covenants, conditions and restrictions affecting the
Premises, the Building or the Project, including, but not limited to, Tenant’s
execution of any subordination agreements requested by a mortgagee (which for
purposes of this Lease includes any lender or grantee under a deed of trust) of
the Premises, the Building or the Project.

 

(c) Tenant shall not at any time use or occupy the Premises in violation of the
certificates of occupancy issued for or restrictive covenants pertaining to the
Building or the Premises, and in the event that any architectural control
committee or department of the state or the city or county in which the Project
is located shall at any time contend or declare that the Premises are used or
occupied in violation of such certificate or certificates of occupancy or
restrictive covenants, Tenant shall, upon five (5) days’ notice from Landlord or
any such governmental agency, immediately discontinue such use of the Premises
(and otherwise remedy such violation). The failure by Tenant to discontinue such
use shall be considered a default under this Lease and Landlord shall have the
right to exercise any and all rights and remedies provided herein or by Law. Any
statement in this Lease of the nature of the business to be conducted by Tenant
in the Premises shall not be deemed or construed to constitute a representation
or guaranty by Landlord that such business is or will continue to be lawful or
permissible under any certificate of occupancy issued for the Building or the
Premises, or otherwise permitted by Law.

 

(d) Tenant shall not do or permit to be done anything which may invalidate or
increase the cost of any fire, All Risk, Causes of Loss - Special Form or other
insurance policy covering the Building, the Project and/or property located
therein and shall comply with all rules, orders, regulations and requirements of
the appropriate fire codes and ordinances or any other organization performing a
similar function. In addition to all other remedies of Landlord, Landlord may
require Tenant, promptly upon demand, to reimburse Landlord for the full amount
of any additional premiums charged for such policy or policies by reason of
Tenant’s failure to comply with the provisions of this Paragraph 6.

 

(e) Tenant shall not in any way interfere with the rights or quiet enjoyment of
other tenants or occupants of the Premises, the Building or the Project. Tenant
shall not use or allow the Premises to be used for any improper, immoral,
unlawful or objectionable purpose, nor shall Tenant cause, maintain, or permit
any nuisance in, on or about the Premises, the Building or the Project. Tenant
shall not place weight upon any portion of the Premises exceeding the structural
floor load (per square foot of area) which such area was designated (and is
permitted by Law) to carry or otherwise use any Building system in excess of its
capacity or in any other manner which may damage such system or the Building.
Tenant shall not create within the Premises a working environment with a density
of greater than the lesser of (i) five (5) persons per 1,000 square feet of
Rentable Area, or (ii) the maximum density permitted by Law. Business machines
and mechanical equipment shall be placed and maintained by Tenant, at Tenant’s
expense, in locations and in settings sufficient in Landlord’s reasonable
judgment to absorb and prevent vibration, noise and annoyance. Tenant shall not
commit or suffer to be committed any waste in, on, upon or about the Premises,
the Building or the Project.

 

(f) Tenant shall take all reasonable steps necessary to adequately secure the
Premises from unlawful intrusion, theft, fire and other hazards, and shall keep
and maintain any and all security devices in or on the Premises in good working
order, including, but not limited to, exterior door locks for the Premises and
smoke detectors and burglar alarms located within the Premises and shall
cooperate with Landlord and other tenants in the Project with respect to access
control and other safety matters.

 

13

 

 

 

(g) As used herein, the term “Hazardous Material” means any (a) oil or any other
petroleum-based substance, flammable substances, explosives, radioactive
materials, hazardous wastes or substances, toxic wastes or substances or any
other wastes, materials or pollutants which (i) pose a hazard to the Project or
to persons on or about the Project or (ii) cause the Project to be in violation
of any Laws; (b) asbestos in any form, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing levels
of polychlorinated biphenyls, or radon gas; (c) chemical, material or substance
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, or “toxic substances” or words of similar import under any
applicable local, state or federal law or under the regulations adopted or
publications promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; the Hazardous Materials Transportation Act,
as amended, 49 U.S.C. §1801, et seq.; the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §1251, et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. §6901, et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. §300, et seq.; the Toxic Substances Control Act, as amended,
15 U.S.C. §2601, et seq.; the Federal Hazardous Substances Control Act, as
amended, 15 U.S.C. §1261, et seq.; and the Occupational Safety and Health Act,
as amended, 29 U.S.C. §651, et seq.; Sections 25115, 25117, 25122.7, 25140,
25249.8, 25281, 25316, 25501, and 25316 of the California Health and Safety
Code; (d) other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any governmental authority or may or could
pose a hazard to the health and safety of the occupants of the Project or the
owners and/or occupants of property adjacent to or surrounding the Project, or
any other Person coming upon the Project or adjacent property; and (e) other
chemicals, materials or substances which may or could pose a hazard to the
environment. The term “Permitted Hazardous Materials” shall mean Hazardous
Materials which are contained in ordinary office supplies of a type and in
quantities typically used in the ordinary course of business within executive
offices of similar size in the comparable office buildings, but only if and to
the extent that such supplies are transported, stored and used in full
compliance with all applicable laws, ordinances, orders, rules and regulations
and otherwise in a safe and prudent manner. Hazardous Materials which are
contained in ordinary office supplies but which are transported, stored and used
in a manner which is not in full compliance with all applicable laws,
ordinances, orders, rules and regulations or which is not in any respect safe
and prudent shall not be deemed to be “Permitted Hazardous Materials” for the
purposes of this Lease.

 

(i) Tenant, its assignees, subtenants, and their respective agents, servants,
employees, representatives and contractors (collectively referred to herein as
“Tenant Affiliates”) shall not cause or permit any Hazardous Material to be
brought upon, kept or used in or about the Premises by Tenant or by Tenant
Affiliates without the prior written consent of Landlord (which may be granted,
conditioned or withheld in the sole discretion of Landlord), save and except
only for Permitted Hazardous Materials, which Tenant or Tenant Affiliates may
bring, store and use in reasonable quantities for their intended use in the
Premises, but only in full compliance with all applicable laws, ordinances,
orders, rules and regulations. On or before the expiration or earlier
termination of this Lease, Tenant shall remove from the Premises all Hazardous
Materials (including, without limitation, Permitted Hazardous Materials),
regardless of whether such Hazardous Materials are present in concentrations
which require removal under applicable laws, except to the extent that such
Hazardous Materials were present in the Premises as of the Commencement Date and
were not brought onto the Premises by Tenant or Tenant Affiliates.

 

(ii) Tenant agrees to indemnify, defend and hold Landlord and its Affiliates
(defined below) harmless for, from and against any and all claims, actions,
administrative proceedings (including informal proceedings), judgments, damages,
punitive damages, penalties, fines, costs, liabilities, interest or losses,
including reasonable attorneys’ fees and expenses, court costs, consultant fees,
and expert fees, together with all other costs and expenses of any kind or
nature that arise during or after the Lease Term directly or indirectly from or
in connection with the presence, suspected presence, or release of any Hazardous
Material in or into the air, soil, surface water or groundwater at, on, about,
under or within the Premises, or any portion thereof caused by Tenant or Tenant
Affiliates.

 

(iii) In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local Law, by any judicial order, or by any governmental entity as the
result of operations or activities upon, or any use or occupancy of any portion
of the Premises by Tenant or Tenant Affiliates, Landlord shall perform or cause
to be performed the Remedial Work in compliance with such Law or order at
Tenant’s sole cost and expense. All Remedial Work shall be performed by one or
more contractors, selected and approved by Landlord, and under the supervision
of a consulting engineer, selected by Tenant and approved in advance in writing
by Landlord. All costs and expenses of such Remedial Work shall be paid by
Tenant, including, without limitation, the charges of such contractor(s), the
consulting engineer, and Landlord’s reasonable attorneys’ fees and costs
incurred in connection with monitoring or review of such Remedial Work.

 

14

 

 

 

(iv) Each of the covenants and agreements of Tenant set forth in this
Paragraph 6(g) shall survive the expiration or earlier termination of this
Lease.

 

7.UTILITIES AND SERVICES

 

(a) Landlord shall furnish, or cause to be furnished to the Premises, the
utilities and services described in this Paragraph 7(a) (collectively the “Basic
Services”):

 

(i) Tepid water at those points of supply provided for general use of other
tenants in the Project;

 

(ii) At such times as Landlord normally furnishes these services to other
tenants in the Project and if provided in the region, central heat and air
conditioning in season, at such temperatures and in such amounts as are
considered by Landlord to be standard or as may be permitted or controlled by
applicable laws, ordinances, rules and regulations;

 

(iii) Routine maintenance, repairs, structural and exterior maintenance
(including, without limitation, exterior glass and glazing), painting and
electric lighting service for all Common Areas of the Project in the manner and
to the extent deemed by Landlord to be standard, subject to the limitation
contained in Paragraph 5(a) above;

 

(iv) Janitorial service on a five (5) day week basis, excluding holidays;

 

(v) An electrical system to convey power delivered by public utility providers
selected by Landlord in amounts sufficient for normal office operations as
provided in similar office buildings, but not to exceed a total allowance of
four (4) watts per square foot of Rentable Area during normal office hours
(which includes an allowance for lighting of the Premises at the maximum wattage
per square foot of Rentable Area permitted under applicable laws, ordinances,
orders, rules and regulations), provided that no single item of electrical
equipment consumes more than 0.5 kilowatts at rated capacity or requires a
voltage other than 120 volts, single phase; and

 

(vi) Public elevator service and a freight elevator serving the floors on which
the Premises are situated, during hours designated by Landlord.

 

(b) Landlord shall provide to Tenant at Tenant’s sole cost and expense (and
subject to the limitations hereinafter set forth) the following extra services
(collectively the “Extra Services”):

 

(i) Such extra cleaning and janitorial services requested by Tenant, and agreed
to by Landlord, for special improvements or Alterations;

 

(ii) Subject to Paragraph 7(d) below, additional air conditioning and
ventilating capacity required by reason of any electrical, data processing or
other equipment or facilities or services required to support the same, in
excess of that typically provided by the Building;

 

(iii) Maintaining and replacing lamps, bulbs, and ballasts;

 

(iv) Heating, ventilation, air conditioning or extra electrical service provided
by Landlord to Tenant (i) during hours other than Business Hours, (ii) on
Saturdays (after Business Hours), Sundays, or Holidays, said heating,
ventilation and air conditioning or extra service to be furnished solely upon
the prior written request of Tenant given with such advance notice as Landlord
may reasonably require and Tenant shall pay to Landlord Landlord’s standard
charge for overtime HVAC on an hourly basis (four hour minimum), which such
standard charge as of the Effective Date of this Lease is $25.00 per hour per
unit; and

 

15

 

 

 

(v) Any Basic Service in amounts determined by Landlord to exceed the amounts
required to be provided above, but only if Landlord elects to provide such
additional or excess service. Tenant shall pay Landlord the cost of providing
such additional services (or an amount equal to Landlord’s reasonable estimate
of such cost, if the actual cost is not readily ascertainable) together with an
administration fee equal to five percent (5%) of such cost, within ten (10) days
following presentation of an invoice therefore by Landlord to Tenant. The cost
chargeable to Tenant for all extra services shall constitute Additional Rent.

 

(c) Tenant agrees to cooperate fully at all times with Landlord and to comply
with all regulations and requirements which Landlord may from time to time
prescribe for the use of the utilities and Basic Services described herein.
Landlord shall not be liable to Tenant for the failure of any other tenant, or
its assignees, subtenants, employees, or their respective invitees, licensees,
agents or other representatives to comply with such regulations and
requirements. The term “Business Hours” shall be deemed to be Monday through
Friday from 6:00 A.M. to 6:00 P.M. and Saturday from 8:00 A.M. to 12:00 P.M.,
excepting Holidays. The term “Holidays” shall be deemed to mean and include New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day.

 

(d) If Tenant requires utilities or services in quantities greater than or at
times other than that generally furnished by Landlord as set forth above, Tenant
shall pay to Landlord, upon receipt of a written statement therefor, Landlord’s
charge for such use. In the event that Tenant shall require additional electric
current, water or gas for use in the Premises and if, in Landlord’s judgment,
such excess requirements cannot be furnished unless additional risers, conduits,
feeders, switchboards and/or appurtenances are installed in the Building,
subject to the conditions stated below, Landlord shall proceed to install the
same at the sole cost of Tenant, payable upon demand in advance. The
installation of such facilities shall be conditioned upon Landlord’s consent,
and a determination that the installation and use thereof (i) shall be permitted
by applicable Law and insurance regulations, (ii) shall not cause permanent
damage or injury to the Building or adversely affect the value of the Building
or the Project, and (iii) shall not cause or create a dangerous or hazardous
condition or interfere with or disturb other tenants in the Building. Subject to
the foregoing, Landlord shall, upon reasonable prior notice by Tenant, furnish
to the Premises additional elevator, heating, air conditioning and/or cleaning
services upon such reasonable terms and conditions as shall be determined by
Landlord, including payment of Landlord’s charge therefor. In the case of any
additional utilities or services to be provided hereunder, Landlord may require
a switch and metering system to be installed so as to measure the amount of such
additional utilities or services. The cost of installation, maintenance and
repair thereof shall be paid by Tenant upon demand. Notwithstanding the
foregoing, Landlord shall have the right to contract with any utility provider
it deems appropriate to provide utilities to the Project. Notwithstanding
anything herein to the contrary, Tenant shall pay when due all bills for
electricity used on the Premises on and after the Commencement Date.  If a
separate electric meter is not already present serving the Premises, Landlord,
at Tenant’s cost and expense, shall install a separate meter for the electricity
used in the Premises.  Tenant shall pay for the cost, repair, maintenance and
replacement of such meter.

 

(e) Landlord shall not be liable for, and Tenant shall not be entitled to, any
damages, abatement or reduction of Rent, or other liability by reason of any
failure to furnish any services or utilities described herein for any reason
(other than Landlord’s sole negligence or willful misconduct), including,
without limitation, when caused by accident, breakage, water leakage, flooding,
repairs, Alterations or other improvements to the Project, strikes, lockouts or
other labor disturbances or labor disputes of any character, governmental
regulation, moratorium or other governmental action, inability to obtain
electricity, water or fuel, or any other cause beyond Landlord’s control.
Landlord shall be entitled to cooperate with the energy conservation efforts of
governmental agencies or utility suppliers. No such failure, stoppage or
interruption of any such utility or service shall be construed as an eviction of
Tenant, nor shall the same relieve Tenant from any obligation to perform any
covenant or agreement under this Lease. In the event of any failure, stoppage or
interruption thereof, Landlord shall use reasonable efforts to attempt to
restore all services promptly. No representation is made by Landlord with
respect to the adequacy or fitness of the Building’s ventilating, air
conditioning or other systems to maintain temperatures as may be required for
the operation of any computer, data processing or other special equipment of
Tenant. Tenant hereby waives the provisions of California Civil Code
Section 1932(1) or any other applicable existing or future law, ordinance or
governmental regulation permitting the termination of this Lease due to an
interruption, failure or inability to provide any services.

 

16

 

 

 

(f) Landlord reserves the right from time to time to make reasonable and
nondiscriminatory modifications to the above standards for Basic Services and
Extra Services.

 

8.NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE

 

(a) To the greatest extent permitted by Law, and except to the extent caused by
Landlord’s negligence or willful misconduct, Landlord shall not be liable for
any injury, loss or damage suffered by Tenant or to any person or property
occurring or incurred in or about the Premises, the Building or the Project from
any cause. Without limiting the foregoing, neither Landlord nor any of its
partners, officers, trustees, affiliates, directors, employees, contractors,
agents or representatives (collectively, “Affiliates”) shall be liable for and
there shall be no abatement of Rent (except in the event of a casualty loss or a
condemnation as set forth in Paragraph 9 and Paragraph 10 of this Lease) for
(i) any damage to Tenant’s property stored with or entrusted to Affiliates of
Landlord, (ii) loss of or damage to any property by theft or any other wrongful
or illegal act, or (iii) any injury or damage to persons or property resulting
from fire, explosion, falling plaster, steam, gas, electricity, water or rain
which may leak from any part of the Building or the Project or from the pipes,
appliances, appurtenances or plumbing works therein or from the roof, street or
sub-surface or from any other place or resulting from dampness or any other
cause whatsoever or from the acts or omissions of other tenants, occupants or
other visitors to the Building or the Project or from any other cause
whatsoever, (iv) any diminution or shutting off of light, air or view by any
structure which may be erected on lands adjacent to the Building, whether within
or outside of the Project, or (v) any latent or other defect in the Premises,
the Building or the Project. Tenant shall give prompt notice to Landlord in the
event of (i) the occurrence of a fire or accident in the Premises or in the
Building, or (ii) the discovery of a defect therein or in the fixtures or
equipment thereof. This Paragraph 8(a) shall survive the expiration or earlier
termination of this Lease.

 

(b) To the greatest extent permitted by Law, and except to the extent caused by
Landlord’s negligence or willful misconduct, Tenant hereby agrees to indemnify,
protect, defend and hold harmless Landlord and its designated property
management company, and their respective partners, members, affiliates and
subsidiaries, and all of their respective officers, trustees, directors,
shareholders, employees, servants, partners, representatives, insurers and
agents (collectively, “Landlord Indemnitees”) for, from and against all
liabilities, claims, fines, penalties, costs, damages or injuries to persons,
damages to property, losses, liens, causes of action, suits, judgments and
expenses (including court costs, attorneys’ fees, expert witness fees and costs
of investigation), of any nature, kind or description of any person or entity,
directly or indirectly arising out of, caused by, or resulting from (in whole or
part) (1) Tenant’s construction of, or use, occupancy or enjoyment of, the
Premises, (2) any activity, work or other things done, permitted or suffered by
Tenant and its agents and employees in or about the Premises, (3) any breach or
default in the performance of any of Tenant’s obligations under this Lease, (4)
any act, omission, negligence or willful misconduct of Tenant or any of its
agents, contractors, employees, business invitees or licensees, or (5) any
damage to Tenant’s property, or the property of Tenant’s agents, employees,
contractors, business invitees or licensees, located in or about the Premises
(collectively, “Liabilities”). This Paragraph 8(b) shall survive the expiration
or earlier termination of this Lease.

 

(c) Tenant shall promptly advise Landlord in writing of any action,
administrative or legal proceeding or investigation as to which this
indemnification may apply, and Tenant, at Tenant’s expense, shall assume on
behalf of each and every Landlord Indemnitee and conduct with due diligence and
in good faith the defense thereof with counsel reasonably satisfactory to
Landlord; provided, however, that any Landlord Indemnitee shall have the right,
at its option, to be represented therein by advisory counsel of its own
selection and at its own expense. In the event of failure by Tenant to fully
perform in accordance with this Paragraph, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may so perform, but all costs and
expenses so incurred by Landlord in that event shall be reimbursed by Tenant to
Landlord, together with interest on the same from the date any such expense was
paid by Landlord until reimbursed by Tenant, at the rate of interest provided to
be paid on judgments, by the law of the jurisdiction to which the interpretation
of this Lease is subject. The indemnification provided in Paragraph 8(b) shall
not be limited to damages, compensation or benefits payable under insurance
policies, workers’ compensation acts, disability benefit acts or other
employees’ benefit acts.

 

17

 

 

 

(d) Insurance.

 

(i) Tenant at all times during the Lease Term shall, at its own expense, keep in
full force and effect (A) commercial general liability insurance providing
coverage against bodily injury and disease, including death resulting therefrom
and property damage to a combined single limit of $1,000,000 to one or more than
one person as the result of any one accident or occurrence, which shall include
provision for contractual liability coverage insuring Tenant for the performance
of its indemnity obligations set forth in this Paragraph 8 and in
Paragraph 6(g)(ii) of this Lease, with an Excess Limits (Umbrella) Policy in the
amount of $1,000,000, (B) worker’s compensation insurance to the statutory
limit, if any, and employer’s liability insurance to the limit of $500,000 per
occurrence, and (C) All Risk or Causes of Loss - Special Form property
insurance, including fire and extended coverage, sprinkler leakage (including
earthquake, sprinkler leakage), vandalism, malicious mischief, and wind and/or
hurricane coverage, and flood coverage, covering full replacement value of all
of Tenant’s personal property, trade fixtures and improvements in the Premises.
Landlord and its designated property management firm shall be named an
additional insured on each of said policies (excluding the worker’s compensation
policy) and said policies shall be issued by an insurance company or companies
authorized to do business in the State and which have policyholder ratings not
lower than “A-” and financial ratings not lower than “VII” in Best’s Insurance
Guide (latest edition in effect as of the Effective Date and subsequently in
effect as of the date of renewal of the required policies). EACH OF SAID
POLICIES SHALL ALSO INCLUDE A WAIVER OF SUBROGATION PROVISION OR ENDORSEMENT IN
FAVOR OF LANDLORD, AND AN ENDORSEMENT PROVIDING THAT LANDLORD SHALL RECEIVE
THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY CANCELLATION OF, NONRENEWAL OF,
REDUCTION OF COVERAGE OR MATERIAL CHANGE IN COVERAGE ON SAID POLICIES. Tenant
hereby waives its right of recovery against any Landlord Indemnitee of any
amounts paid by Tenant or on Tenant’s behalf to satisfy applicable worker’s
compensation laws. The policies or duly executed certificates showing the
material terms for the same, together with satisfactory evidence of the payment
of the premiums therefor, shall be deposited with Landlord on the date Tenant
first occupies the Premises and upon renewals of such policies not less than
fifteen (15) days prior to the expiration of the term of such coverage. If
certificates are supplied rather than the policies themselves, Tenant shall
allow Landlord, at all reasonable times, to inspect the policies of insurance
required herein.

 

(ii) It is expressly understood and agreed that the coverages required represent
Landlord’s minimum requirements and such are not to be construed to void or
limit Tenant’s obligations contained in this Lease, including without limitation
Tenant’s indemnity obligations hereunder. Neither shall (A) the insolvency,
bankruptcy or failure of any insurance company carrying Tenant, (B) the failure
of any insurance company to pay claims occurring nor (C) any exclusion from or
insufficiency of coverage be held to affect, negate or waive any of Tenant’s
indemnity obligations under this Paragraph 8 and Paragraph 6(g)(ii) or any other
provision of this Lease. With respect to insurance coverages, except worker’s
compensation, maintained hereunder by Tenant and insurance coverages separately
obtained by Landlord, all insurance coverages afforded by policies of insurance
maintained by Tenant shall be primary insurance as such coverages apply to
Landlord, and such insurance coverages separately maintained by Landlord shall
be excess, and Tenant shall have its insurance policies so endorsed. The amount
of liability insurance under insurance policies maintained by Tenant shall not
be reduced by the existence of insurance coverage under policies separately
maintained by Landlord. Tenant shall be solely responsible for any premiums,
assessments, penalties, deductible assumptions, retentions, audits,
retrospective adjustments or any other kind of payment due under its policies.
Tenant shall increase the amounts of insurance or the insurance coverages as
Landlord may reasonably request from time to time, but not in excess of the
requirements of prudent landlords or lenders for similar tenants occupying
similar premises in the San Diego metropolitan area.

 

(iii) Tenant’s occupancy of the Premises without delivering the certificates of
insurance shall not constitute a waiver of Tenant’s obligations to provide the
required coverages. If Tenant provides to Landlord a certificate that does not
evidence the coverages required herein, or that is faulty in any respect, such
shall not constitute a waiver of Tenant’s obligations to provide the proper
insurance.

 

18

 

 

 

(iv) Throughout the Lease Term, Landlord agrees to maintain (i) fire and
extended coverage insurance, and, at Landlord’s option, earthquake damage
coverage, terrorism coverage, wind and hurricane coverage, and such additional
property insurance coverage as Landlord deems appropriate, on the insurable
portions of Building and the remainder of the Project in an amount not less than
the fair replacement value thereof, subject to reasonable deductibles
(ii) boiler and machinery insurance amounts and with deductibles that would be
considered standard for similar class office building in the metropolitan area
in which the Premises is located, and (iii) commercial general liability
insurance with a combined single limit coverage of at least $1,000,000.00 per
occurrence. All such insurance shall be obtained from insurers Landlord
reasonably believes to be financially responsible in light of the risks being
insured. The premiums for any such insurance shall be a part of Operating
Expenses.

 

(e) Mutual Waivers of Recovery. Landlord, Tenant, and all parties claiming under
them, each mutually release and discharge each other from responsibility for
that portion of any loss or damage paid or reimbursed by an insurer of Landlord
or Tenant under any fire, extended coverage or other property insurance policy
maintained by Tenant with respect to its Premises or by Landlord with respect to
the Building or the Project (or which would have been paid had the insurance
required to be maintained hereunder been in full force and effect), no matter
how caused, including negligence, and each waives any right of recovery from the
other including, but not limited to, claims for contribution or indemnity, which
might otherwise exist on account thereof. Any fire, extended coverage or
property insurance policy maintained by Tenant with respect to the Premises, or
Landlord with respect to the Building or the Project, shall contain, in the case
of Tenant’s policies, a waiver of subrogation provision or endorsement in favor
of Landlord, and in the case of Landlord’s policies, a waiver of subrogation
provision or endorsement in favor of Tenant, or, in the event that such insurers
cannot or shall not include or attach such waiver of subrogation provision or
endorsement, Tenant and Landlord shall obtain the approval and consent of their
respective insurers, in writing, to the terms of this Lease. Tenant agrees to
indemnify, protect, defend and hold harmless each and all of the Landlord
Indemnitees from and against any claim, suit or cause of action asserted or
brought by Tenant’s insurers for, on behalf of, or in the name of Tenant,
including, but not limited to, claims for contribution, indemnity or
subrogation, brought in contravention of this paragraph. Landlord agrees to
indemnify, protect, defend and hold harmless each and all of Tenant and its
affiliates, subsidiaries, and all of their respective officers, trustees,
shareholders, employees, servants, partners, representatives, insurers and
agents from and against any claim, suit or cause of action asserted or brought
by Landlord’s insurers for, on behalf of, or in the name of Landlord, including,
but not limited to, claims for contribution, indemnity or subrogation, brought
in contravention of this paragraph. The mutual releases, discharges and waivers
contained in this provision shall apply EVEN IF THE LOSS OR DAMAGE TO WHICH THIS
PROVISION APPLIES IS CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR
TENANT.

 

(f) Business Interruption. Landlord shall not be responsible for, and Tenant
releases and discharges Landlord from, and Tenant further waives any right of
recovery from Landlord for, any loss for or from business interruption or loss
of use of the Premises suffered by Tenant in connection with Tenant’s use or
occupancy of the Premises, EVEN IF SUCH LOSS IS CAUSED SOLELY OR IN PART BY THE
NEGLIGENCE OF LANDLORD.

 

(g) Adjustment of Claims. Tenant shall cooperate with Landlord and Landlord’s
insurers in the adjustment of any insurance claim pertaining to the Building or
the Project or Landlord’s use thereof.

 

(h) Increase in Landlord’s Insurance Costs. Tenant agrees to pay to Landlord any
increase in premiums for Landlord’s insurance policies resulting from Tenant’s
use or occupancy of the Premises.

 

(i) Failure to Maintain Insurance. Any failure of Tenant to obtain and maintain
the insurance policies and coverages required hereunder or failure by Tenant to
meet any of the insurance requirements of this Lease shall constitute an event
of default hereunder, and such failure shall entitle Landlord to pursue,
exercise or obtain any of the remedies provided for in Paragraph 12(b), and
Tenant shall be solely responsible for any loss suffered by Landlord as a result
of such failure. In the event of failure by Tenant to maintain the insurance
policies and coverages required by this Lease or to meet any of the insurance
requirements of this Lease, Landlord, at its option, and without relieving
Tenant of its obligations hereunder, may obtain said insurance policies and
coverages or perform any other insurance obligation of Tenant, but all costs and
expenses incurred by Landlord in obtaining such insurance or performing Tenant’s
insurance obligations shall be reimbursed by Tenant to Landlord, together with
interest on same from the date any such cost or expense was paid by Landlord
until reimbursed by Tenant, at the rate of interest provided to be paid on
judgments, by the law of the jurisdiction to which the interpretation of this
Lease is subject.

 

19

 

 

 

9.FIRE OR CASUALTY

 

(a) Subject to the provisions of this Paragraph 9, in the event the Premises, or
access thereto, is wholly or partially destroyed by fire or other casualty,
Landlord shall (to the extent permitted by Law and covenants, conditions and
restrictions then applicable to the Project) rebuild, repair or restore the
Premises and access thereto to substantially the same condition as existing
immediately prior to such destruction (excluding Tenant’s Alterations, trade
fixtures, equipment and personal property, which Tenant shall be required to
restore) and this Lease shall continue in full force and effect. Notwithstanding
the foregoing, (i) Landlord’s obligation to rebuild, repair or restore the
Premises shall not apply to any personal property, above-standard tenant
improvements or other items installed or contained in the Premises, and (ii)
Landlord shall have no obligation whatsoever to rebuild, repair or restore the
Premises with respect to any damage or destruction occurring during the last
twelve (12) months of the term of this Lease or any extension of the term.

 

(b) Landlord may elect to terminate this Lease in any of the following cases of
damage or destruction to the Premises, the Building or the Project: (i) where
the cost of rebuilding, repairing and restoring (collectively, “Restoration”) of
the Building or the Project, would, regardless of the lack of damage to the
Premises or access thereto, in the reasonable opinion of Landlord, exceed twenty
percent (20%) of the then replacement cost of the Building; (ii) where, in the
case of any damage or destruction to any portion of the Building or the Project
by uninsured casualty, the cost of Restoration of the Building or the Project,
in the reasonable opinion of Landlord, exceeds $500,000; or (iii) where, in the
case of any damage or destruction to the Premises or access thereto by uninsured
casualty, the cost of Restoration of the Premises or access thereto, in the
reasonable opinion of Landlord, exceeds twenty percent (20%) of the replacement
cost of the Premises; or (iv) if Landlord has not obtained appropriate zoning
approvals for reconstruction of the Project, Building or Premises. Any such
termination shall be made by thirty (30) days’ prior written notice to Tenant
given within one hundred twenty (120) days of the date of such damage or
destruction. If this Lease is not terminated by Landlord and as the result of
any damage or destruction, the Premises, or a portion thereof, are rendered
untenantable, the Base Rent shall abate reasonably during the period of
Restoration (based upon the extent to which such damage and Restoration
materially interfere with Tenant’s business in the Premises). This Lease shall
be considered an express agreement governing any case of damage to or
destruction of the Premises, the Building or the Project. This Lease sets forth
the terms and conditions upon which this Lease may terminate in the event of any
damage or destruction. Accordingly, the parties hereby waive the provisions of
California Civil Code Section 1932, Subsection 2, and Section 1933, Subsection 4
(and any successor statutes thereof permitting the parties to terminate this
Lease as a result of any damage or destruction).

 

10.EMINENT DOMAIN

 

In the event the whole of the Premises, the Building or the Project shall be
taken under the power of eminent domain, or sold to prevent the exercise thereof
(collectively, a “Taking”), this Lease shall automatically terminate as of the
date of such Taking. In the event a Taking of a portion of the Project, the
Building or the Premises shall, in the reasonable opinion of Landlord,
substantially interfere with Landlord’s operation thereof, Landlord may
terminate this Lease upon thirty (30) days’ written notice to Tenant given at
any time within sixty (60) days following the date of such Taking. For purposes
of this Lease, the date of Taking shall be the earlier of the date of transfer
of title resulting from such Taking or the date of transfer of possession
resulting from such Taking. In the event that a portion of the Premises is so
taken and this Lease is not terminated, Landlord shall, to the extent of
proceeds paid to Landlord as a result of the Taking, with reasonable diligence,
use commercially reasonable efforts to proceed to restore (to the extent
permitted by Law and covenants, conditions and restrictions then applicable to
the Project) the Premises (other than Tenant’s personal property and fixtures,
and above-standard tenant improvements) to a complete, functioning unit. In such
case, the Base Rent shall be reduced proportionately based on the portion of the
Premises so taken. If all or any portion of the Premises is the subject of a
temporary Taking, this Lease shall remain in full force and effect and Tenant
shall continue to perform each of its obligations under this Lease; in such
case, Tenant shall be entitled to receive the entire award allocable to the
temporary Taking of the Premises. Except as provided herein, Tenant shall not
assert any claim against Landlord or the condemning authority for, and hereby
assigns to Landlord, any compensation in connection with any such Taking, and
Landlord shall be entitled to receive the entire amount of any award therefor,
without deduction for any estate or interest of Tenant. Nothing contained in
this Paragraph 10 shall be deemed to give Landlord any interest in, or prevent
Tenant from seeking any award against the condemning authority for the Taking of
personal property, fixtures, above standard tenant improvements of Tenant or for
relocation or moving expenses recoverable by Tenant from the condemning
authority. This Paragraph 10 shall be Tenant’s sole and exclusive remedy in the
event of a Taking. This Lease sets forth the terms and conditions upon which
this Lease may terminate in the event of a Taking. Accordingly, the parties
waive the provisions of the California Code of Civil Procedure Section 1265.130
and any successor or similar statutes permitting the parties to terminate this
Lease as a result of a Taking.

 

20

 

 

 

11.ASSIGNMENT AND SUBLETTING

 

(a) Tenant shall not directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, assign, sublet, mortgage or otherwise encumber
all or any portion of its interest in this Lease or in the Premises or grant any
license for any person other than Tenant or its employees to use or occupy the
Premises or any part thereof without obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld. Any such attempted
assignment, subletting, license, mortgage, other encumbrance or other use or
occupancy without the consent of Landlord shall, at Landlord’s option, be null
and void and of no effect. Any mortgage, or encumbrance of all or any portion of
Tenant’s interest in this Lease or in the Premises and any grant of a license
for any person other than Tenant or its employees to use or occupy the Premises
or any part thereof shall be deemed to be an “assignment” of this Lease. In
addition, as used in this Paragraph 11, the term “Tenant” shall also mean any
entity that has guaranteed Tenant’s obligations under this Lease, and the
restrictions applicable to Tenant contained herein shall also be applicable to
such guarantor.

 

(b) No assignment or subletting shall relieve Tenant of its obligation to pay
the Rent and to perform all of the other obligations to be performed by Tenant
hereunder. The acceptance of Rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any subletting or assignment. Consent by Landlord to one subletting
or assignment shall not be deemed to constitute a consent to any other or
subsequent attempted subletting or assignment. If Tenant desires at any time to
assign this Lease or to sublet the Premises or any portion thereof, it shall
first notify Landlord of its desire to do so and shall submit in writing to
Landlord all pertinent information relating to the proposed assignee or
sublessee, all pertinent information relating to the proposed assignment or
sublease, and all such financial information as Landlord may reasonably request
concerning the Tenant and proposed assignee or subtenant. Any assignment or
sublease shall be expressly subject to the terms and conditions of this Lease.

 

(c) At any time within thirty (30) days after Landlord’s receipt of the
information specified in subparagraph (b) above, Landlord may by written notice
to Tenant elect to terminate this Lease as to the portion of the Premises so
proposed to be subleased or assigned (which may include all of the Premises),
with a proportionate abatement in the Rent payable hereunder.

 

(d) Tenant acknowledges that it shall be reasonable for Landlord to withhold its
consent to a proposed assignment or sublease in any of the following instances:

 

(i) The assignee or sublessee (or any affiliate of the assignee or sublessee) is
not, in Landlord’s reasonable opinion, sufficiently creditworthy to perform the
obligations such assignee or sublessee will have under this Lease;

 

(ii) The intended use of the Premises by the assignee or sublessee is not for
general office use;

 

(iii) The intended use of the Premises by the assignee or sublessee would
materially increase the pedestrian or vehicular traffic to the Premises or the
Building;

 

21

 

 

 

(iv) Occupancy of the Premises by the assignee or sublessee would, in the good
faith judgment of Landlord, violate any agreement binding upon Landlord, the
Building or the Project with regard to the identity of tenants, usage in the
Building, or similar matters;

 

(v) The assignee or sublessee (or any affiliate of the assignee or sublessee) is
then negotiating with Landlord or has negotiated with Landlord within the
previous six (6) months, or is a current tenant or subtenant within the Building
or Project;

 

(vi) The identity or business reputation of the assignee or sublessee will, in
the good faith judgment of Landlord, tend to damage the goodwill or reputation
of the Building or Project;

 

(vii) the proposed sublease would result in more than two subleases of portions
of the Premises being in effect at any one time during the Lease Term; or

 

(viii) In the case of a sublease, the subtenant has not acknowledged that the
Lease controls over any inconsistent provision in the sublease.

 

The foregoing criteria shall not exclude any other reasonable basis for Landlord
to refuse its consent to such assignment or sublease. Notwithstanding any
contrary provision of this Lease, if Tenant or any proposed assignee or
sublessee claims that Landlord has unreasonably withheld its consent to a
proposed assignment or sublease or otherwise has breached its obligations under
this Paragraph 11, their sole remedy shall be to seek a declaratory judgment
and/or injunctive relief without any monetary damages, and, with respect
thereto, Tenant, on behalf of itself and, to the extent permitted by law, such
proposed assignee/sublessee, hereby waives all other remedies against Landlord,
including, without limitation, the right to seek monetary damages or to
terminate this Lease.

 

(e) If any Tenant is a corporation, partnership or other entity that is not
publicly traded on a recognized national stock exchange, any transaction or
series of related or unrelated transactions (including, without limitation, any
dissolution, merger, consolidation or other reorganization, any withdrawal or
admission of a partner or change in a partner’s interest, or any issuance, sale,
gift, transfer or redemption of any capital stock of or ownership interest in
such entity, whether voluntary, involuntary or by operation of law, or any
combination of any of the foregoing transactions) resulting in the transfer of
control of such Tenant, shall be deemed to be an assignment of this Lease
subject to the provisions of this Section 11. The term “control” as used in this
Section 11(e) means the power to directly or indirectly direct or cause the
direction of the management or policies of Tenant. Any transfer of control of a
subtenant which is a corporation or other entity shall be deemed an assignment
of any sublease. Notwithstanding anything to the contrary in this Section 11(e),
if the original Tenant under this Lease is a corporation, partnership or other
entity, a change or series of changes in ownership of stock or other ownership
interests which would result in direct or indirect change in ownership of less
than fifty percent (50%) of the outstanding stock of or other ownership
interests in such Tenant as of the date of the execution and delivery of this
Lease shall not be considered a change of control.

 

(f) Notwithstanding any assignment or subletting, Tenant and any guarantor or
surety of Tenant’s obligations under this Lease shall at all times during the
Initial Term and any subsequent renewals or extensions remain fully responsible
and liable for the payment of the rent and for compliance with all of Tenant’s
other obligations under this Lease. In the event that the Rent due and payable
by a sublessee or assignee (or a combination of the rental payable under such
sublease or assignment, plus any bonus or other consideration therefor or
incident thereto) exceeds the Rent payable under this Lease, then Tenant shall
be bound and obligated to pay Landlord, as additional rent hereunder, one-half
of all such excess Rent and other excess consideration within ten (10) days
following receipt thereof by Tenant.

 

(g) If this Lease is assigned or if the Premises is subleased (whether in whole
or in part), or in the event of the mortgage or pledge of Tenant’s leasehold
interest, or grant of any concession or license within the Premises, or if the
Premises are occupied in whole or in part by anyone other than Tenant, then upon
a default by Tenant hereunder Landlord may collect Rent from the assignee,
sublessee, mortgagee, pledgee, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding paragraph, apply the amount
collected to the next Rent payable hereunder; and all such Rent collected by
Tenant shall be held in deposit for Landlord and immediately forwarded to
Landlord. No such transaction or collection of Rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.

 

22

 

 

 

(h) If Tenant effects an assignment or sublease or requests the consent of
Landlord to any proposed assignment or sublease, then Tenant shall, upon demand,
pay Landlord a non-refundable administrative fee of One Thousand Dollars
($1,000.00), plus any reasonable attorneys’ and paralegal fees and costs
incurred by Landlord in connection with such assignment or sublease or request
for consent. Acceptance of the One Thousand Dollar ($1,000.00) administrative
fee and/or reimbursement of Landlord’s attorneys’ and paralegal fees shall in no
event obligate Landlord to consent to any proposed assignment or sublease.

 

(i) Notwithstanding any provision of this Lease to the contrary, in the event
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other consideration payable or otherwise
to be delivered in connection with such assignment shall be paid or delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute the property of Tenant or Tenant’s estate within the meaning of the
Bankruptcy Code. All such money and other consideration not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and shall be
promptly paid or delivered to Landlord.

 

(j) The joint and several liability of the Tenant named herein and any immediate
and remote successor-in-interest of Tenant (by assignment or otherwise), and the
due performance of the obligations of this Lease on Tenant’s part to be
performed or observed, shall not in any way be discharged, released or impaired
by any (a) agreement that modifies any of the rights or obligations of the
parties under this Lease, (b) stipulation that extends the time within which an
obligation under this Lease is to be performed, (c) waiver of the performance of
an obligation required under this Lease, or (d) failure to enforce any of the
obligations set forth in this Lease.

 

(k) If Tenant is any form of partnership, a withdrawal or change, voluntary,
involuntary or by operation of law of any partner, or the dissolution of the
partnership, shall be deemed a voluntary assignment. If Tenant consists of more
than one (1) person, a purported assignment, voluntary or involuntary or by
operation of law from one (1) person to the other shall be deemed a voluntary
assignment. If Tenant is a corporation or limited liability entity, any
dissolution, merger, consolidation or other reorganization of Tenant, or sale or
other transfer of a controlling percentage of the ownership interest of Tenant,
or the sale of at least twenty-five percent (25%) of the value of the assets of
Tenant shall be deemed a voluntary assignment.

 

12.DEFAULT

 

(a) Events of Default. The occurrence of any one or more of the following events
shall constitute an “event of default” or “default” (herein so called) under
this Lease by Tenant: (i) Tenant shall fail to pay Rent or any other rental or
sums payable by Tenant hereunder within five (5) days after Landlord notifies
Tenant of such nonpayment; provided, however, Landlord shall only be obligated
to provide such written notice to Tenant one (1) time within any calendar year
and in the event Tenant fails to timely pay Rent or any other sums for a second
time during any calendar year, then Tenant shall be in default for such late
payment and Landlord shall have no obligation or duty to provide notice of such
non-payment to Tenant prior to declaring an event of default under this Lease;
(ii) the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than monetary failures as specified in Paragraph 12(a)(i) above, where
such failure shall continue for a period of ten (10) days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s default is such that more than ten (10) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant shall
commence such cure within said ten (10) day period and thereafter diligently
prosecute such cure to completion, which completion shall occur not later than
sixty (60) days from the date of such notice from Landlord; (iii) the making by
Tenant or any guarantor hereof of any general assignment for the benefit of
creditors, (iv) the filing by or against Tenant or any guarantor hereof of a
petition to have Tenant or any guarantor hereof adjudged a bankrupt or a
petition for reorganization or arrangement under any law relating to bankruptcy
(unless, in the case of a petition filed against Tenant or any guarantor hereof,
the same is dismissed within sixty (60) days), (v) the appointment of a trustee
or receiver to take possession of substantially all of Tenant’s assets located
at the Premises or of Tenant’s interest in this Lease or of substantially all of
guarantor’s assets, where possession is not restored to Tenant or guarantor
within sixty (60) days, (vi) the attachment, execution or other judicial seizure
of substantially all of Tenant’s assets located at the Premises or of
substantially all of guarantor’s assets or of Tenant’s interest in this Lease
where such seizure is not discharged within sixty (60) days; (vii) any material
representation or warranty made by Tenant or guarantor in this Lease or any
other document delivered in connection with the execution and delivery of this
Lease or pursuant to this Lease proves to be incorrect in any material respect;
(viii) Tenant or guarantor shall be liquidated or dissolved or shall begin
proceedings towards its liquidation or dissolution; or (ix) the vacation or
abandonment of the Premises by Tenant in excess of five (5) business days.

 

23

 

 

 

Any notice sent by Landlord to Tenant pursuant to this Paragraph 12(a) shall be
in lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161.

 

(b) Landlord’s Remedies; Termination. In the event of any event of default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder and Landlord shall have
all the rights and remedies of a Landlord provided by Section 1951.2 of the
California Civil Code. In the event that Landlord shall elect to so terminate
this Lease, then Landlord may recover from Tenant:

 

(i) the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

 

(ii) the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(iii) the worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to: unamortized Tenant Improvement costs;
attorneys’ fees; brokers’ commissions; the costs of refurbishment, alterations,
renovation and repair of the Premises; and removal (including the repair of any
damage caused by such removal) and storage (or disposal) of Tenant’s personal
property, equipment, fixtures, Tenant Changes, Tenant Improvements and any other
items which Tenant is required under this Lease to remove but does not remove.

 

As used in subparagraph (i) and subparagraph (ii) of Paragraph 12(b) above, the
“worth at the time of award” is computed by allowing interest at the Default
Rate (as defined below). As used in subparagraph (iii) of Paragraph 12(b) above,
the “worth at the time of award” is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

 

(c) Landlord’s Remedies; Re-Entry Rights. In the event of any event of default
by Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall also have the right, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed, stored and/or disposed
of pursuant to Paragraph 5(c) of this Lease or any other procedures permitted by
applicable law. No re-entry or taking possession of the Premises by Landlord
pursuant to this Paragraph 12(c), and no acceptance of surrender of the Premises
or other action on Landlord’s part, shall be construed as an election to
terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.

 

(d) Continuation of Lease. Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any event of default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies under this Lease,
including the right to recover all Rent as it becomes due.

 

24

 

 

 

(e) Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent. If Tenant shall fail to pay any sum of money (other than Base
Rent) or perform any other act on its part to be paid or performed hereunder and
such failure shall continue for three (3) days with respect to monetary
obligations (or ten (10) days with respect to non-monetary obligations, except
in case of emergencies, in which such case, such shorter period of time as is
reasonable under the circumstances) after Tenant’s receipt of written notice
thereof from Landlord, Landlord may, without waiving or releasing Tenant from
any of Tenant’s obligations, make such payment or perform such other act on
behalf of Tenant. All sums so paid by Landlord and all necessary incidental
costs incurred by Landlord in performing such other acts shall be payable by
Tenant to Landlord within five (5) days after demand therefor as Additional
Rent.

 

(f) Interest. If any monthly installment of Rent or Operating Expenses, or any
other amount payable by Tenant hereunder is not received by Landlord by the date
when due, it shall bear interest at the Default Rate from the date due until
paid. All interest, and any late charges imposed pursuant to Paragraph 12(g)
below, shall be considered Additional Rent due from Tenant to Landlord under the
terms of this Lease. The term “Default Rate” as used in this Lease shall mean
the lesser of (A) the rate announced from time to time by Wells Fargo Bank or,
if Wells Fargo Bank ceases to exist or ceases to publish such rate, then the
rate announced from time to time by the largest (as measured by deposits)
chartered bank operating in the State, as its “prime rate” or “reference rate”,
plus five percent (5%), or (B) the maximum rate of interest permitted by Law.

 

(g) Late Charges. Tenant acknowledges that, in addition to interest costs, the
late payments by Tenant to Landlord of any monthly installment of Base Rent,
Additional Rent or other sums due under this Lease will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of such costs being
extremely difficult and impractical to fix. Such other costs include, without
limitation, processing, administrative and accounting charges and late charges
that may be imposed on Landlord by the terms of any mortgage, deed to secure
debt, deed of trust or related loan documents encumbering the Premises, the
Building or the Project. Accordingly, if any monthly installment of Base Rent,
Additional Rent or any other amount payable by Tenant hereunder is not received
by Landlord by the due date thereof, Tenant shall pay to Landlord an additional
sum of five percent (5%) of the overdue amount as a late charge, but in no event
more than the maximum late charge allowed by law. The parties agree that such
late charge represents a fair and reasonable estimate of the costs that Landlord
will incur by reason of any late payment as hereinabove referred to by Tenant,
and the payment of late charges and interest are distinct and separate in that
the payment of interest is to compensate Landlord for the use of Landlord’s
money by Tenant, while the payment of late charges is to compensate Landlord for
Landlord’s processing, administrative and other costs incurred by Landlord as a
result of Tenant’s delinquent payments. Acceptance of a late charge or interest
shall not constitute a waiver of Tenant’s default with respect to the overdue
amount or prevent Landlord from exercising any of the other rights and remedies
available to Landlord under this Lease or at law or in equity now or hereafter
in effect.

 

(h) Rights and Remedies Cumulative. All rights, options and remedies of Landlord
contained in this Paragraph 12 and elsewhere in this Lease shall be construed
and held to be cumulative, and no one of them shall be exclusive of the other,
and Landlord shall have the right to pursue any one or all of such remedies or
any other remedy or relief which may be provided by law or in equity, whether or
not stated in this Lease. Nothing in this Paragraph 12 shall be deemed to limit
or otherwise affect Tenant’s indemnification of Landlord pursuant to any
provision of this Lease.

 

(i) Tenant’s Waiver of Redemption. Tenant hereby waives and surrenders for
itself and all those claiming under it, including creditors of all kinds, (i)
any right and privilege which it or any of them may have under any present or
future law to redeem any of the Premises or to have a continuance of this Lease
after termination of this Lease or of Tenant’s right of occupancy or possession
pursuant to any court order or any provision hereof, and (ii) the benefits of
any present or future law which exempts property from liability for debt or for
distress for Rent.

 

(j) Costs Upon Default and Litigation. Tenant shall pay to Landlord and its
mortgagees as Additional Rent all the expenses incurred by Landlord or its
mortgagees in connection with any default by Tenant hereunder or the exercise of
any remedy by reason of any default by Tenant hereunder, including reasonable
attorneys’ fees and expenses. If Landlord or its mortgagees shall be made a
party to any litigation commenced against Tenant or any litigation pertaining to
this Lease or the Premises, at the option of Landlord and/or its mortgagees,
Tenant, at its expense, shall provide Landlord and/or its mortgagees with
counsel approved by Landlord and/or its mortgagees and shall pay all costs
incurred or paid by Landlord and/or its mortgagees in connection with such
litigation.

 

25

 

 

 

13.ACCESS; CONSTRUCTION

 

Landlord reserves from the leasehold estate hereunder, in addition to all other
rights reserved by Landlord under this Lease, the right to use the roof and
exterior walls of the Premises and the area beneath, adjacent to and above the
Premises. Landlord also reserves the right to install, use, maintain, repair,
replace and relocate equipment, machinery, meters, pipes, ducts, plumbing,
conduits and wiring through the Premises, which serve other portions of the
Building or the Project in a manner and in locations which do not unreasonably
interfere with Tenant’s use of the Premises. In addition, Landlord shall have
free access to any and all mechanical installations of Landlord or Tenant,
including, without limitation, machine rooms, telephone rooms and electrical
closets. Tenant agrees that there shall be no construction of partitions or
other obstructions which materially interfere with or which threaten to
materially interfere with Landlord’s free access thereto, or materially
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations. Landlord shall at all reasonable times, during
normal business hours and after reasonable written or oral notice, have the
right to enter the Premises to inspect the same, to supply janitorial service
and any other service to be provided by Landlord to Tenant hereunder, to exhibit
the Premises to prospective purchasers, lenders or tenants, to post notices of
non-responsibility, to alter, improve, restore, rebuild or repair the Premises
or any other portion of the Building, or to do any other act permitted or
contemplated to be done by Landlord hereunder, all without being deemed guilty
of an eviction of Tenant and without liability for abatement of Rent or
otherwise. For such purposes, Landlord may also erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed. Landlord shall conduct all such inspections and/or improvements,
alterations and repairs so as to minimize, to the extent reasonably practical
and without material additional expense to Landlord, any interruption of or
interference with the business of Tenant. Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. For each of such purposes, Landlord shall at all
times have and retain a key with which to unlock all of the doors in, upon and
about the Premises (excluding Tenant’s vaults and safes, access to which shall
be provided by Tenant upon Landlord’s reasonable request). Landlord shall have
the right to use any and all means which Landlord may deem proper in an
emergency in order to obtain entry to the Premises or any portion thereof, and
Landlord shall have the right, at any time during the Lease Term, to provide
whatever access control measures it deems reasonably necessary to the Project,
without any interruption or abatement in the payment of Rent by Tenant. Any
entry into the Premises obtained by Landlord by any of such means shall not
under any circumstances be construed to be a forcible or unlawful entry into, or
a detainer of, the Premises, or any eviction of Tenant from the Premises or any
portion thereof. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, Alterations or decorations to the Premises or
the Project except as otherwise expressly agreed to be performed by Landlord
pursuant to the provisions of this Lease.

 

14.BANKRUPTCY

 

(a) If at any time on or before the Commencement Date there shall be filed by or
against Tenant in any court, tribunal, administrative agency or any other forum
having jurisdiction, pursuant to any applicable law, either of the United States
or of any state, a petition in bankruptcy or insolvency or for reorganization or
for the appointment of a receiver, trustee or conservator of all or a portion of
Tenant’s property, or if Tenant makes an assignment for the benefit of
creditors, this Lease shall ipso facto be canceled and terminated and in such
event neither Tenant nor any person claiming through or under Tenant or by
virtue of any applicable law or by an order of any court, tribunal,
administrative agency or any other forum having jurisdiction, shall be entitled
to possession of the Premises and Landlord, in addition to the other rights and
remedies given by Paragraph 12 hereof or by virtue of any other provision
contained in this Lease or by virtue of any applicable law, may retain as
damages any Rent, Security Deposit or moneys received by it from Tenant or
others on behalf of Tenant.

 

(b) If, after the Commencement Date, or if at any time during the term of this
Lease, there shall be filed against Tenant in any court, tribunal,
administrative agency or any other forum having jurisdiction, pursuant to any
applicable law, either of the United States or of any state, a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver, trustee or conservator of all or a portion of Tenant’s property, and
the same is not dismissed after sixty (60) calendar days, or if Tenant makes an
assignment for the benefit of creditors, this Lease, at the option of Landlord
exercised within a reasonable time after notice of the happening of any one or
more of such events, may be canceled and terminated and in such event neither
Tenant nor any person claiming through or under Tenant or by virtue of any
statute or of an order of any court shall be entitled to possession or to remain
in possession of the Premises, but shall forthwith quit and surrender the
Premises, and Landlord, in addition to the other rights and remedies granted by
Paragraph 12 hereof or by virtue of any other provision contained in this Lease
or by virtue of any applicable law, may retain as damages any Rent, Security
Deposit or moneys received by it from Tenant or others on behalf of Tenant.

 

26

 

 

 

15.SUBSTITUTION OF PREMISES

 

Subject to the conditions specified in this Paragraph 15, Landlord reserves the
right without Tenant’s consent, on forty-five (45) days’ prior written notice to
Tenant, to substitute other premises within the Project for the Premises. In
each such case, the substituted premises shall (a) contain at least
substantially the same Rentable Area as the Premises, (b) contain comparable
tenant improvements, and (c) be made available to Tenant at the then current
rental rate for such space, which in no event, shall exceed the per square foot
rental rate for the Premises in effect under this Lease for the Premises at the
time of such substitution, including any abated Base Rent as set forth in the
Base Rent schedule of the Basic Lease Provisions. Landlord shall pay all
reasonable moving expenses of Tenant incidental to such substitution of
premises.

 

16.SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

 

(a) Tenant agrees that this Lease and the rights of Tenant hereunder shall be
subject and subordinate to any and all deeds to secure debt, deeds of trust,
security interests, mortgages, master leases, ground leases or other security
documents and any and all modifications, renewals, extensions, consolidations
and replacements thereof (collectively, “Security Documents”) which now or
hereafter constitute a lien upon or affect the Project, the Building or the
Premises. Such subordination shall be effective without the necessity of the
execution by Tenant of any additional document for the purpose of evidencing or
effecting such subordination. In addition, Landlord shall have the right to
subordinate or cause to be subordinated any such Security Documents to this
Lease and in such case, in the event of the termination or transfer of
Landlord’s estate or interest in the Project by reason of any termination or
foreclosure of any such Security Documents, Tenant shall, notwithstanding such
subordination, attorn to and become the Tenant of the successor-in-interest to
Landlord at the option of such successor-in-interest. Furthermore, Tenant shall
within fifteen (15) days of demand therefor execute any instruments or other
documents which may be required by Landlord or the holder of any Security
Document and specifically shall execute, acknowledge and deliver within fifteen
(15) days of demand therefor a subordination of lease or subordination of deed
of trust or mortgage, in the form required by the holder of the Security
Document requesting the document; the failure to do so by Tenant within such
time period shall be a material default hereunder; provided, however, the new
landlord or the holder of any Security Document shall agree that Tenant’s quiet
enjoyment of the Premises shall not be disturbed as long as Tenant is not in
default under this Lease.

 

(b) If any proceeding is brought for default under any ground or master lease to
which this Lease is subject or in the event of foreclosure or the exercise of
the power of sale under any mortgage, deed of trust or other Security Document
made by Landlord covering the Premises, at the election of such ground lessor,
master lessor or purchaser at foreclosure, Tenant shall attorn to and recognize
the same as Landlord under this Lease, provided such successor expressly agrees
in writing to be bound to all future obligations by the terms of this Lease, and
if so requested, Tenant shall enter into a new lease with that successor on the
same terms and conditions as are contained in this Lease (for the unexpired term
of this Lease then remaining). Tenant hereby waives its rights under any current
or future law which gives or purports to give Tenant any right to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale.

 

27

 

 

 

(c) In addition to any statutory lien for Rent in Landlord’s favor, Landlord
(the secured party for purposes hereof) shall have and Tenant (the debtor for
purposes hereof) hereby grants to Landlord, an express contract lien and a
continuing security interest to secure the payment of all Rent due hereunder
from Tenant, upon all goods, wares, equipment, fixtures, furniture, inventory
and other personal property of Tenant (and any transferees or other occupants of
the Premises) presently or hereafter situated on the Premises and upon all
proceeds of any insurance which may accrue to Tenant by reason of damage or
destruction of any such property. In the event of a default under this Lease,
Landlord shall have, in addition to any other remedies provided herein or by
law, all rights and remedies under the Uniform Commercial Code of the state in
which the Premises is located, including without limitation the right to sell
the property described in this paragraph at public or private sale upon ten (10)
days’ notice to Tenant, which notice Tenant hereby agrees is adequate and
reasonable. Tenant hereby agrees to execute such other instruments necessary or
desirable in Landlord’s discretion to perfect the security interest hereby
created. Any statutory lien for Rent is not hereby waived, the express
contractual lien herein granted being in addition and supplementary thereto.
Landlord and Tenant agree that this Lease and the security interest granted
herein serve as a financing statement, and a copy or photographic or other
reproduction of this paragraph of this Lease may be filed of record by Landlord
and have the same force and effect as the original. Tenant warrants and
represents that the collateral subject to the security interest granted herein
is not purchased or used by Tenant for personal, family or household purposes.
Tenant further warrants and represents to Landlord that the lien granted herein
constitutes a first and superior lien and that Tenant will not allow the placing
of any other lien upon any of the property described in this paragraph without
the prior written consent of Landlord. Notwithstanding the provisions of this
Paragraph 16(c) to the contrary, if Tenant desires to obtain a loan secured by
Tenant’s personal property in the Premises and requests that Landlord execute a
lien waiver in connection therewith, Landlord shall, in its reasonable
discretion, based upon Landlord’s review of Tenant’s financial condition, agree
to subordinate its lien rights to the rights of Tenant’s lender pursuant to a
lien subordination on Landlord’s standard form, provided that Tenant delivers
such request in writing to Landlord together with a nonrefundable processing fee
in the amount of Three Hundred Dollars ($300.00). Notwithstanding the foregoing,
however, if Landlord incurs processing costs (including attorneys’ fees) in
connection with any such request which exceed Three Hundred Dollars ($300.00),
then Tenant shall reimburse Landlord for such excess within three (3) business
days following Tenant’s receipt of invoice(s) therefor from Landlord. Nothing in
this Paragraph 16(c) shall permit Tenant to encumber its leasehold interest in
the Premises.

 

(d) Tenant shall, upon not less than ten (10) days’ prior notice by Landlord,
execute, acknowledge and deliver to Landlord a statement in writing certifying
to those facts for which certification has been requested by Landlord or any
current or prospective purchaser, holder of any Security Document, ground lessor
or master lessor, including, but without limitation, that (i) this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), (ii) the dates to which the Base Rent, Additional Rent and other
charges hereunder have been paid, if any, and (iii) whether or not to the best
knowledge of Tenant, Landlord is in default in the performance of any covenant,
agreement or condition contained in this Lease and, if so, specifying each such
default of which Tenant may have knowledge. The form of the statement attached
hereto as Exhibit D is hereby approved by Tenant for use pursuant to this
subparagraph (d); however, at Landlord’s option, Landlord shall have the right
to use other forms for such purpose. Tenant’s failure to execute and deliver
such statement within such time shall, at the option of Landlord, constitute a
material default under this Lease and, in any event, shall be conclusive upon
Tenant that this Lease is in full force and effect without modification except
as may be represented by Landlord in any such certificate prepared by Landlord
and delivered to Tenant for execution. Any statement delivered pursuant to this
Paragraph 16 may be relied upon by any prospective purchaser of the fee of the
Building or the Project or any mortgagee, ground lessor or other like
encumbrances thereof or any assignee of any such encumbrance upon the Building
or the Project.

 

17.SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY

 

(a) In the event of a sale or conveyance by Landlord of the Building or the
Project, Landlord shall be released from any and all liability under this Lease.
If the Security Deposit has been deposited by Tenant to Landlord prior to such
sale or conveyance, Landlord shall transfer the Security Deposit to the
purchaser, and upon delivery to Tenant of notice thereof, Landlord shall be
discharged from any further liability in reference thereto.

 

(b) Landlord shall not be in default of any obligation of Landlord hereunder
unless Landlord fails to perform any of its obligations under this Lease within
thirty (30) days after receipt of written notice of such failure from Tenant;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, Landlord shall not be in
default if Landlord commences to cure such default within the thirty (30) day
period and thereafter diligently prosecutes the same to completion. All
obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Project and not thereafter. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

28

 

 

 

(c) Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including any actual or alleged breach
or default by Landlord) do not constitute personal obligations of the individual
partners, directors, officers, trustees, members or shareholders of Landlord or
Landlord’s members or partners, and Tenant shall not seek recourse against the
individual partners, directors, officers, trustees, members or shareholders of
Landlord or against Landlord’s members or partners or against any other persons
or entities having any interest in Landlord, or against any of their personal
assets for satisfaction of any liability with respect to this Lease. Any
liability of Landlord for a default by Landlord under this Lease, or a breach by
Landlord of any of its obligations under the Lease, shall be limited solely to
its interest in the Project, and in no event shall any personal liability be
asserted against Landlord in connection with this Lease nor shall any recourse
be had to any other property or assets of Landlord, its partners, directors,
officers, trustees, members, shareholders or any other persons or entities
having any interest in Landlord. Tenant’s sole and exclusive remedy for a
default or breach of this Lease by Landlord shall be either (i) an action for
damages, or (ii) an action for injunctive relief; Tenant hereby waiving and
agreeing that Tenant shall have no offset rights or right to terminate this
Lease on account of any breach or default by Landlord under this Lease. Under no
circumstances whatsoever shall Landlord ever be liable for punitive,
consequential or special damages under this Lease and Tenant waives any rights
it may have to such damages under this Lease in the event of a breach or default
by Landlord under this Lease.

 

(d) As a condition to the effectiveness of any notice of default given by Tenant
to Landlord, Tenant shall also concurrently give such notice under the
provisions of Paragraph 17(b) to each beneficiary under a Security Document
encumbering the Project of whom Tenant has received written notice (such notice
to specify the address of the beneficiary). In the event Landlord shall fail to
cure any breach or default within the time period specified in subparagraph (b),
then prior to the pursuit of any remedy therefor by Tenant, each such
beneficiary shall have an additional thirty (30) days within which to cure such
default, or if such default cannot reasonably be cured within such period, then
each such beneficiary shall have such additional time as shall be necessary to
cure such default, provided that within such thirty (30) day period, such
beneficiary has commenced and is diligently pursuing the remedies available to
it which are necessary to cure such default (including, without limitation, as
appropriate, commencement of foreclosure proceedings).

 

18.PARKING; COMMON AREAS

 

(a) Tenant shall have the right to the use of the number of parking spaces
located in the parking areas of the Project specified in Item 13 of the Basic
Lease Provisions for the parking of operational motor vehicles used by Tenant,
its officers and employees only. Landlord reserves the right, at any time upon
written notice to Tenant, to designate the location of Tenant’s parking spaces
as determined by Landlord in its reasonable discretion. The use of such spaces
shall be subject to the rules and regulations adopted by Landlord from time to
time for the use of the parking areas. Landlord further reserves the right to
make such changes to the parking system as Landlord may deem necessary or
reasonable from time to time; i.e., Landlord may provide for one or a
combination of parking systems, including, without limitation, self-parking,
single or double stall parking spaces, and valet assisted parking. Except as
otherwise expressly agreed to in this Lease, Tenant agrees that Tenant, its
officers and employees shall not be entitled to park in any reserved or
specially assigned areas designated by Landlord from time to time in the
Project’s parking areas, except for those reserved stalls mutually approved by
Landlord and Tenant and designated to Tenant under Item 13 of the Basic Lease
Provisions. Landlord may require execution of an agreement with respect to the
use of such parking areas by Tenant and/or its officers and employees in form
reasonably satisfactory to Landlord as a condition of any such use by Tenant,
its officers and employees. A default by Tenant, its officers or employees in
the payment of such charges, the compliance with such rules and regulations, or
the performance of such agreement(s) shall constitute a material default by
Tenant hereunder. Tenant shall not permit or allow any vehicles that belong to
or are controlled by Tenant or Tenant’s officers, employees, suppliers,
shippers, customers or invitees to be loaded, unloaded or parked in areas other
than those designated by Landlord for such activities. If Tenant permits or
allows any of the prohibited activities described in this Paragraph, then
Landlord shall have the right, without notice, in addition to such other rights
and remedies that it may have, to remove or tow away the vehicle involved and
charge the cost to Tenant, which cost shall be immediately payable upon demand
by Landlord.

 

29

 

 

 

(b) Subject to subparagraph (c) below and the remaining provisions of this
Lease, Tenant shall have the nonexclusive right, in common with others, to the
use of such entrances, lobbies, fire vestibules, restrooms (excluding restrooms
on any full floors leased by a tenant), mechanical areas, ground floor
corridors, elevators and elevator foyers, electrical and janitorial closets,
telephone and equipment rooms, loading and unloading areas, the Project’s plaza
areas, if any, ramps, drives, stairs, and similar access ways and service ways
and other common areas and facilities in and adjacent to the Building and the
Project as are designated from time to time by Landlord for the general
nonexclusive use of Landlord, Tenant and the other tenants of the Project and
their respective employees, agents, representatives, licensees and invitees
(“Common Areas”). The use of such Common Areas shall be subject to the rules and
regulations contained herein and the provisions of any covenants, conditions and
restrictions affecting the Building or the Project. Tenant shall keep all of the
Common Areas free and clear of any obstructions created or permitted by Tenant
or resulting from Tenant’s operations, and shall use the Common Areas only for
normal activities, parking and ingress and egress by Tenant and its employees,
agents, representatives, licensees and invitees to and from the Premises, the
Building or the Project. If, in the reasonable opinion of Landlord, unauthorized
persons are using the Common Areas by reason of the presence of Tenant in the
Premises, Tenant, upon demand of Landlord, shall correct such situation by
appropriate action or proceedings against all such unauthorized persons. Nothing
herein shall affect the rights of Landlord at any time to remove any such
unauthorized persons from said areas or to prevent the use of any of said areas
by unauthorized persons. Landlord reserves the right to make such changes,
alterations, additions, deletions, improvements, repairs or replacements in or
to the Building, the Project (including the Premises) and the Common Areas as
Landlord may reasonably deem necessary or desirable, including, without
limitation, constructing new buildings and making changes in the location, size,
shape and number of driveways, entrances, parking spaces, parking areas, loading
areas, landscaped areas and walkways; provided, however, that (i) there shall be
no unreasonable permanent obstruction of access to or use of the Premises
resulting therefrom, and (ii) Landlord shall use commercially reasonable efforts
to minimize any interruption with Tenant’s use of the Premises. In the event
that the Project is not completed on the date of execution of this Lease,
Landlord shall have the sole judgment and discretion to determine the
architecture, design, appearance, construction, workmanship, materials and
equipment with respect to construction of the Project. Notwithstanding any
provision of this Lease to the contrary, the Common Areas shall not in any event
be deemed to be a portion of or included within the Premises leased to Tenant
and the Premises shall not be deemed to be a portion of the Common Areas. This
Lease is granted subject to the terms hereof, the rights and interests of third
parties under existing liens, ground leases, easements and encumbrances
affecting such property, all zoning regulations, rules, ordinances, building
restrictions and other laws and regulations now in effect or hereafter adopted
by any governmental authority having jurisdiction over the Project or any part
thereof.

 

(c) Notwithstanding any provision of this Lease to the contrary, Landlord
specifically reserves the right to redefine the term “Project” for purposes of
allocating and calculating Operating Expenses so as to include or exclude areas
as Landlord shall from time to time determine or specify (and any such
determination or specification shall be without prejudice to Landlord’s right to
revise thereafter such determination or specification). In addition, Landlord
shall have the right to contract or otherwise arrange for amenities, services or
utilities (the cost of which is included within Operating Expenses) to be on a
common or shared basis to both the Project (i.e., the area with respect to which
Operating Expenses are determined) and adjacent areas not included within the
Project, so long as the basis on which the cost of such amenities, services or
utilities is allocated to the Project is determined on an arms-length basis or
some other basis reasonably determined by Landlord. In the case where the
definition of the Project is revised for purposes of the allocation or
determination of Operating Expenses, Tenant’s Proportionate Share shall be
appropriately revised to equal the percentage share of all Rentable Area
contained within the Project (as then defined) represented by the Premises. The
Rentable Area of the Project is subject to adjustment by Landlord from time to
time to reflect any remeasurement thereof by Landlord’s architect, at Landlord’s
request, and/or as a result of any additions or deletions to any of the
buildings in the Project as designated by Landlord. Landlord shall have the sole
right to determine which portions of the Project and other areas, if any, shall
be served by common management, operation, maintenance and repair. Landlord
shall also have the right, in its sole discretion, to allocate and prorate any
portion or portions of the Operating Expenses on a building-by-building basis,
on an aggregate basis of all buildings in the Project, or any other reasonable
manner, and if allocated on a building-by-building basis, then Tenant’s
Proportionate Share shall, as to the portion of the Operating Expenses so
allocated, be based on the ratio of the Rentable Area of the Premises to the
Rentable Area of the Building. Landlord shall have the exclusive rights to the
airspace above and around, and the subsurface below, the Premises and other
portions of the Building and Project.

 

19.MISCELLANEOUS

 

(a) Attorneys’ Fees. In the event of any legal action or proceeding brought by
either party against the other arising out of this Lease, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs (including,
without limitation, court costs and expert witness fees) incurred in such
action. Such amounts shall be included in any judgment rendered in any such
action or proceeding.

 

30

 

 

 

(b) Waiver. No waiver by Landlord of any provision of this Lease or of any
breach by Tenant hereunder shall be deemed to be a waiver of any other provision
hereof, or of any subsequent breach by Tenant. Landlord’s consent to or approval
of any act by Tenant requiring Landlord’s consent or approval under this Lease
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act of Tenant. No act or thing done by Landlord or
Landlord’s agents during the term of this Lease shall be deemed an acceptance of
a surrender of the Premises, unless in writing signed by Landlord. The delivery
of the keys to any employee or agent of Landlord shall not operate as a
termination of the Lease or a surrender of the Premises. The acceptance of any
Rent by Landlord following a breach of this Lease by Tenant shall not constitute
a waiver by Landlord of such breach or any other breach unless such waiver is
expressly stated in a writing signed by Landlord.

 

(c) Notices. Any notice, demand, request, consent, approval, disapproval or
certificate (“Notice”) required or desired to be given under this Lease shall be
in writing and given by certified mail, return receipt requested, by personal
delivery or by a nationally recognized overnight delivery service (such as
Federal Express or UPS) providing a receipt for delivery. Notices may not be
given by facsimile. The date of giving any Notice shall be deemed to be the date
upon which delivery is actually made by one of the methods described in this
Section 19(c) (or attempted if said delivery is refused or rejected). If a
Notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day. All notices, demands, requests, consents,
approvals, disapprovals, or certificates shall be addressed at the address
specified in Item 14 of the Basic Lease Provisions or to such other addresses as
may be specified by written notice from Landlord to Tenant and if to Tenant, at
the Premises. Either party may change its address by giving reasonable advance
written Notice of its new address in accordance with the methods described in
this Paragraph; provided, however, no notice of either party’s change of address
shall be effective until fifteen (15) days after the addressee’s actual receipt
thereof. For the purpose of this Lease, Landlord’s counsel may provide Notices
to Tenant on behalf of Landlord and such notices shall be binding on Tenant as
if such notices have been provided directly by Landlord.

 

(d) Access Control. Landlord shall be the sole determinant of the type and
amount of any access control or courtesy guard services to be provided to the
Project, if any. IN ALL EVENTS, LANDLORD SHALL NOT BE LIABLE TO TENANT, AND
TENANT HEREBY WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR
CRIMINAL ENTRY OF THIRD PARTIES INTO THE PREMISES, THE BUILDING OR THE PROJECT,
(II) ANY DAMAGE TO PERSONS, OR (III) ANY LOSS OF PROPERTY IN AND ABOUT THE
PREMISES, THE BUILDING OR THE PROJECT, BY OR FROM ANY UNAUTHORIZED OR CRIMINAL
ACTS OF THIRD PARTIES, REGARDLESS OF ANY ACTION, INACTION, FAILURE, BREAKDOWN,
MALFUNCTION AND/OR INSUFFICIENCY OF THE ACCESS CONTROL OR COURTESY GUARD
SERVICES PROVIDED BY LANDLORD, IF ANY. Tenant shall provide such supplemental
security services and shall install within the Premises such supplemental
security equipment, systems and procedures as may reasonably be required for the
protection of its employees and invitees, provided that Tenant shall coordinate
such services and equipment with any security provided by Landlord. The
determination of the extent to which such supplemental security equipment,
systems and procedures are reasonably required shall be made in the sole
judgment, and shall be the sole responsibility, of Tenant. Tenant acknowledges
that it has neither received nor relied upon any representation or warranty made
by or on behalf of Landlord with respect to the safety or security of the
Premises or the Project or any part thereof or the extent or effectiveness of
any security measures or procedures now or hereafter provided by Landlord, and
further acknowledges that Tenant has made its own independent determinations
with respect to all such matters.

 

(e) Storage. Any storage space at any time leased to Tenant hereunder shall be
used exclusively for storage. Notwithstanding any other provision of this Lease
to the contrary, (i) Landlord shall have no obligation to provide heating,
cleaning, water or air conditioning therefor, and (ii) Landlord shall be
obligated to provide to such storage space only such electricity as will, in
Landlord’s judgment, be adequate to light said space as storage space.

 

31

 

 

 

(f) Holding Over. If Tenant retains possession of the Premises after the
termination or expiration of the Lease Term, then Tenant shall, at Landlord’s
election become a tenant at sufferance (and not a tenant at will), such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to one
hundred fifty percent (150%) of the Base Rent in effect on the termination date,
computed on a monthly basis for each month or part thereof during such holding
over. All other payments (including payment of Additional Rent) shall continue
under the terms of this Lease. In addition, Tenant shall be liable for all
damages incurred by Landlord as a result of such holding over. No holding over
by Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Paragraph shall not
be construed as consent for Tenant to retain possession of the Premises.

 

(g) Condition of Premises. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE,
LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY THAT
THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE, WHICH DISCLAIMER
IS HEREBY ACKNOWLEDGED BY TENANT. THE TAKING OF POSSESSION BY TENANT SHALL BE
CONCLUSIVE EVIDENCE THAT TENANT:

 

(i) ACCEPTS THE PREMISES, THE BUILDING AND LEASEHOLD IMPROVEMENTS AS SUITABLE
FOR THE PURPOSES FOR WHICH THE PREMISES WERE LEASED;

 

(ii) ACCEPTS THE PREMISES AND PROJECT AS BEING IN GOOD AND SATISFACTORY
CONDITION;

 

(iii) WAIVES ANY DEFECTS IN THE PREMISES AND ITS APPURTENANCES EXISTING NOW OR
IN THE FUTURE, EXCEPT THAT TENANT’S TAKING OF POSSESSION SHALL NOT BE DEEMED TO
WAIVE LANDLORD’S COMPLETION OF MINOR FINISH WORK ITEMS THAT DO NOT INTERFERE
WITH TENANT’S OCCUPANCY OF THE PREMISES; AND

 

(iv) WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY OF SUITABILITY OR
HABITABILITY.

 

(h) Quiet Possession. Upon Tenant’s paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the term hereof without hindrance or ejection by
any person lawfully claiming under Landlord, subject to the provisions of this
Lease and to the provisions of any (i) covenants, conditions and restrictions,
(ii) master lease, or (iii) Security Documents to which this Lease is
subordinate or may be subordinated.

 

(i) Matters of Record. Except as otherwise provided herein, this Lease and
Tenant’s rights hereunder are subject and subordinate to all matters affecting
Landlord’s title to the Project recorded in the Real Property Records of the
County in which the Project is located, prior to and subsequent to the date
hereof, including, without limitation, all covenants, conditions and
restrictions. Tenant agrees for itself and all persons in possession or holding
under it that it will comply with and not violate any such covenants, conditions
and restrictions or other matters of record. Landlord reserves the right, from
time to time, to grant such easements, rights and dedications as Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
covenants, conditions and restrictions affecting the Premises, the Building or
the Project, as long as such easements, rights, dedications, maps, and
covenants, conditions and restrictions do not materially interfere with the use
of the Premises by Tenant. At Landlord’s request, Tenant shall join in the
execution of any of the aforementioned documents.

 

(j) Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns. Tenant shall attorn to each
purchaser, successor or assignee of Landlord.

 

32

 

 

 

(k) Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Lease, excepting only
the brokers named in Item 12 of the Basic Lease Provisions and that it knows of
no other real estate broker or agent who is or might be entitled to a commission
in connection with this Lease. Tenant hereby agrees to indemnify, defend and
hold Landlord harmless for, from and against all claims for any brokerage
commissions, finders’ fees or similar payments by any persons, other than those
listed in Item 12 of the Basic Lease Provisions, claiming to have represented or
dealt with Tenant in connection with this Lease and all costs, expenses and
liabilities incurred in connection with such claims, including reasonable
attorneys’ fees and costs. Landlord warrants that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this
Lease, excepting only the brokers named in Item 12 of the Basic Lease Provisions
and that it knows of no other real estate broker or agent who is or might be
entitled to a commission in connection with this Lease. Landlord hereby agrees
to indemnify, defend and hold Tenant harmless for, from and against all claims
for any brokerage commissions, finders’ fees or similar payments by any persons,
other than those listed in Item 12 of the Basic Lease Provisions, claiming to
have represented or dealt with Landlord in connection with this Lease and all
costs, expenses and liabilities incurred in connection with such claims,
including reasonable attorneys’ fees and costs.

 

(l) Project or Building Name and Signage. Landlord shall have the right at any
time to install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord. Additionally, Landlord shall have the exclusive right at all times
during the Lease Term to change, modify, add to or otherwise alter the name,
number, or designation of the Building and/or the Project, and Landlord shall
not be liable for claims or damages of any kind which may be attributed thereto
or result therefrom.

 

(m) Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.

 

(n) Time. Time is of the essence of this Lease and each and all of its
provisions.

 

(o) Defined Terms and Marginal Headings. The words “Landlord” and “Tenant” as
used herein shall include the plural as well as the singular and for purposes of
Articles 5, 7, 13 and 18, the term Landlord shall include Landlord, its
employees, contractors and agents. The marginal headings and titles to the
articles of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.

 

(p) Conflict of Laws; Prior Agreements; Separability. This Lease shall be
governed by and construed pursuant to the laws of the State of California. This
Lease contains all of the agreements of the parties hereto with respect to any
matter covered or mentioned in this Lease. No prior agreement, understanding or
representation pertaining to any such matter shall be effective for any purpose.
No provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The illegality, invalidity or unenforceability of any provision of this Lease
shall in no way impair or invalidate any other provision of this Lease, and such
remaining provisions shall remain in full force and effect.

 

(q) Authority. If Tenant is a corporation or limited liability company, each
individual executing this Lease on behalf of Tenant hereby covenants and
warrants that Tenant is a duly authorized and existing corporation or limited
liability company, that Tenant has and is qualified to do business in the State,
that the corporation or limited liability company has full right and authority
to enter into this Lease, and that each person signing on behalf of the
corporation is authorized to do so. If Tenant is a partnership or trust, each
individual executing this Lease on behalf of Tenant hereby covenants and
warrants that he is duly authorized to execute and deliver this Lease on behalf
of Tenant in accordance with the terms of such entity’s partnership or trust
agreement. Tenant shall provide Landlord on demand with such evidence of such
authority as Landlord shall reasonably request, including, without limitation,
resolutions, certificates and opinions of counsel. This Lease shall not be
construed to create a partnership, joint venture or similar relationship or
arrangement between Landlord and Tenant hereunder.

 

33

 

 

 

(r) Joint and Several Liability. If two or more individuals, corporations,
partnerships or other business associations (or any combination of two or more
thereof) shall sign this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay Rent and perform
all other obligations hereunder shall be deemed to be joint and several, and all
notices, payments and agreements given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them. In like manner, if
Tenant shall be a partnership or other business association, the members of
which are, by virtue of statute or federal law, subject to personal liability,
then the liability of each such member shall be joint and several.

 

(s) Rental Allocation. For purposes of Section 467 of the Internal Revenue Code
of 1986, as amended from time to time, Landlord and Tenant hereby agree to
allocate all Rent to the period in which payment is due, or if later, the period
in which Rent is paid.

 

(t) Rules and Regulations. Tenant agrees to comply with all rules and
regulations of the Building and the Project imposed by Landlord as set forth on
Exhibit C attached hereto, as the same may be changed from time to time upon
reasonable notice to Tenant. Landlord shall not be liable to Tenant for the
failure of any other tenant or any of its assignees, subtenants, or their
respective agents, employees, representatives, invitees or licensees to conform
to such rules and regulations.

 

(u) Joint Product. This Agreement is the result of arms-length negotiations
between Landlord and Tenant and their respective attorneys. Accordingly, neither
party shall be deemed to be the author of this Lease and this Lease shall not be
construed against either party.

 

(v) Financial Statements. Upon Landlord’s written request, Tenant shall promptly
furnish Landlord, from time to time, with the most current audited financial
statements prepared in accordance with generally accepted accounting principles,
certified by Tenant and an independent auditor to be true and correct,
reflecting Tenant’s then current financial condition.

 

(w) Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorism, terrorist activities,
inability to obtain services, labor, or materials or reasonable substitutes
therefore, governmental actions, civil commotions, fire, flood, earthquake or
other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease and except
as to Tenant’s obligations under Article 6 and Article 8 of this Lease and
Section 19(f) of this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

 

(x) Counterparts. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and all of which shall constitute but one and
the same instrument.

 

(y) Waiver of Right to Jury Trial. LANDLORD AND TENANT WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY OF ANY CONTRACT OR TORT CLAIM, COUNTERCLAIM,
CROSS-COMPLAINT, OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING, OR HEARING
BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR
TENANT’S USE OR OCCUPANCY OF THE LEASED PREMISES, INCLUDING WITHOUT LIMITATION
ANY CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT
OR FUTURE LAW, STATUTE, REGULATION, CODE, OR ORDINANCE. Landlord and Tenant
agree that this paragraph constitutes a written consent to waiver of trial by
jury within the meaning of California Code of Civil Procedure Section 631(a)(2),
and Tenant does hereby authorize and empower Landlord to file this paragraph
and/or this Lease, as required, with the clerk or judge of any court of
competent jurisdiction as a written consent to waiver of jury trial.

 

34

 

 

 

(z) Office and Communications Services. Landlord has advised Tenant that certain
office and communications services may be offered to tenants of the Building by
a concessionaire under contract to Landlord (“Provider”). Tenant shall be
permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree. Tenant
acknowledges and agrees that: (i) Landlord has made no warranty or
representation to Tenant with respect to the availability of any such services,
or the quality, reliability or suitability thereof; (ii) the Provider is not
acting as the agent or representative of Landlord in the provision of such
services, and Landlord shall have no liability or responsibility for any failure
or inadequacy of such services, or any equipment or facilities used in the
furnishing thereof, or any act or omission of Provider, or its agents,
employees, representatives, officers or contractors; (iii) Landlord shall have
no responsibility or liability for the installation, alteration, repair,
maintenance, furnishing, operation, adjustment or removal of any such services,
equipment or facilities; and (iv) any contract or other agreement between Tenant
and Provider shall be independent of this Lease, the obligations of Tenant
hereunder, and the rights of Landlord hereunder, and, without limiting the
foregoing, no default or failure of Provider with respect to any such services,
equipment or facilities, or under any contract or agreement relating thereto,
shall have any effect on this Lease or give to Tenant any offset or defense to
the full and timely performance of its obligations hereunder, or entitle Tenant
to any abatement of rent or additional rent or any other payment required to be
made by Tenant hereunder, or constitute any accrual or constructive eviction of
Tenant, or otherwise give rise to any other claim of any nature against
Landlord.

 

(aa) OFAC Compliance.

 

(i) Certification. Tenant certifies, represents, warrants and covenants that:

 

(A) It is not acting and will not act, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, “Specially Designated National
and Blocked Person”, or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and

 

(B) It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.

 

(ii) Indemnity. Tenant hereby agrees to defend (with counsel reasonably
acceptable to Landlord), indemnify and hold harmless Landlord and the Landlord
Indemnitees from and against any and all Claims arising from or related to any
such breach of the foregoing certifications, representations, warranties and
covenants.

 

(bb) No Easement For Light, Air And View. This Lease conveys to Tenant no rights
for any light, air or view. No diminution of light, air or view, or any
impairment of the visibility of the Premises from inside or outside the
Building, by any structure or other object that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of Rent under
this Lease, constitute an actual or constructive eviction of Tenant, result in
any liability of Landlord to Tenant, or in any other way affect this Lease or
Tenant’s obligations hereunder.

 

(cc) Nondisclosure of Lease Terms. Tenant agrees that the terms of this Lease
are confidential and constitute proprietary information of Landlord, and that
disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate with other tenants. Tenant hereby agrees that Tenant and its partners,
officers, directors, employees, agents, real estate brokers and sales persons
and attorneys shall not disclose the terms of this Lease to any other person
without Landlord’s prior written consent, except to any accountants of Tenant in
connection with the preparation of Tenant’s financial statements or tax returns,
to an assignee of this Lease or subtenant of the Premises, or to an entity or
person to whom disclosure is require by applicable law or in connection with any
action brought to enforce this Lease.

 

(dd) Inducement Recapture in Event of Default. Any agreement by Landlord for
free or abated rent or other charges applicable to the Premises, or for the
giving or paying by Landlord to or for Tenant of any cash or other bonus,
inducement or consideration for Tenant’s entering into this Lease, including,
but not limited to, any tenant finish allowance, all of which concessions are
hereinafter referred to as “Inducement Provisions” shall be deemed conditioned
upon Tenant’s full and faithful performance of all of the terms, covenants and
conditions of this Lease to be performed or observed by Tenant during the term
hereof as the same may be extended. Upon the occurrence of an event of default
(as defined in Paragraph 12) of this Lease by Tenant, any such Inducement
Provision shall automatically be deemed deleted from this Lease and of no
further force or effect, and any rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Landlord under such an
Inducement Provision shall be immediately due and payable by Tenant to Landlord,
and recoverable by Landlord, as additional rent due under this Lease,
notwithstanding any subsequent cure of said event of default by Tenant. The
acceptance by Landlord of rent or the cure of the event of default which
initiated the operation of this Paragraph 19(dd) shall not be deemed a waiver by
Landlord of the provisions of this Paragraph 19(dd) unless specifically so
stated in writing by Landlord at the time of such acceptance.

 

35

 

 

 

(ee) ERISA. Tenant is not an “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”), which is
subject to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, which is subject to Section 4975 of the Internal
Revenue Code of 1986; and (b) the assets of Tenant do not constitute “plan
assets” of one or more such plans for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code of 1986; and (c) Tenant is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and assets of
Tenant do not constitute plan assets of one or more such plans; or (d)
transactions by or with Tenant are not in violation of state statutes applicable
to Tenant regulating investments of and fiduciary obligations with respect to
governmental plans.

 

(ff) CASp Disclosure. As of the Effective Date of this Lease, the Project has
not undergone inspection by a Certified Access Specialist (CASp).

 

(gg) Directory Board Listing and Interior Suite Signage. Tenant shall be
entitled throughout the Lease Term to (i) one (1) building standard directory
board listing on the Building’s main lobby directory, the location of which
shall be designated by Landlord, and (ii) one (1) interior building standard
suite sign located outside of (but near the entrance to) the Premises, the
location of which suite sign shall be reasonably designated by Landlord.
Landlord shall pay for the initial directory board listing and the initial
interior suite signage, and Tenant shall be responsible for the cost of all
replacements or repairs thereto.

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

 



36

 

 

 



SIGNATURE PAGE TO OFFICE LEASE

BY AND BETWEEN T-C STONECREST LLC, AS LANDLORD,

AND AETHLON MEDICAL, INC., AS TENANT

 



IN WITNESS WHEREOF, the parties have executed this Lease to be effective as of
the Date of this Lease.

 

“LANDLORD”:

 

T-C STONECREST LLC,

a Delaware limited liability company

 

 

 

 

 

By:       _________________________

Name:       _______________________

Title:       ________________________

 

“TENANT”:

 

AETHLON MEDICAL, INC.,

a Nevada corporation

 

 

 

 

 

By:       _________________________

Name:       _______________________

Title:       ________________________

 

 

 



37

 

 

 



EXHIBIT A-1

FLOOR PLAN OF THE PREMISES

 

 

 

[exa1_image.jpg]

 

A-1-1



 

 

 



EXHIBIT A-2

LEGAL DESCRIPTION OF THE PROJECT

 

Lots 3, 4, 7, 8, 9, 10 and 11 of Stonecrest Unit 1 in the City of San Diego,
County of San Diego, State of California, according to map thereof No. 12453,
filed in the Office of the County Recorder of San Diego County on September 13,
1989, and as shown in the map below.

 

[exa2_image.jpg]

 

A-2-1



 

 

 



EXHIBIT B

 

WORK LETTER (ALLOWANCE)

 

 

 

THIS WORK LETTER is attached as Exhibit B to the Office Lease between T-C
STONECREST LLC, as Landlord, and AETHLON MEDICAL, INC., as Tenant, and
constitutes the further agreement between Landlord and Tenant as follows:

 

(a) Tenant Improvements. Landlord, at Tenant’s sole cost and expense, agrees to
furnish or perform those items of construction and those improvements (the
“Tenant Improvements”) specified in the Final Plans to be agreed to by Landlord
and Tenant as set forth in Paragraph (b) below; provided, however, Landlord
shall pay for the cost of such Tenant Improvements up to the extent of the
Tenant Improvement Allowance as set forth in Paragraph (e) below.

 

(b) Space Planner. Landlord has retained a space planner (the “Space Planner”)
to prepare certain plans, drawings and specifications (the “Temporary Plans”)
for the construction of the Tenant Improvements to be installed in the Premises
by a general contractor selected by Landlord pursuant to this Work Letter.
Tenant shall deliver to Space Planner within ten (10) days after the execution
of this Lease all necessary information required by the Space Planner to
complete the Temporary Plans. Tenant shall have five (5) business days after its
receipt of the proposed Temporary Plans to review the same and notify Landlord
in writing of any comments or required changes, or to otherwise give its
approval or disapproval of such proposed Temporary Plans. If Tenant fails to
give written comments to or approve the Temporary Plans within such five (5)
business day period, then Tenant shall be deemed to have approved the Temporary
Plans as submitted. Landlord shall have five (5) business days following its
receipt of Tenant’s comments and objections to redraw the proposed Temporary
Plans in compliance with Tenant’s request and to resubmit the same for Tenant’s
final review and approval or comment within five (5) business days of Tenant’s
receipt of such revised plans. Such process shall be repeated twice and if at
such time final approval by Tenant of the proposed Temporary Plans has not been
obtained, then Landlord shall complete such Temporary Plans, at Tenant’s sole
cost and expense, and it shall be deemed that Tenant has approved the Temporary
Plans. Once Tenant has approved or has been deemed to have approved the
Temporary Plans, then the approved (or deemed approved) Temporary Plans shall be
thereafter known as the “Final Plans”. The Final Plans shall include the
complete and final layout, plans and specifications for the Premises showing all
doors, light fixtures, electrical outlets, telephone outlets, wall coverings,
plumbing improvements (if any), data systems wiring, floor coverings, wall
coverings, painting, any other improvements to the Premises beyond the shell and
core improvements provided by Landlord and any demolition of existing
improvements in the Premises. The improvements shown in the Final Plans shall
(i) utilize Landlord’s building standard materials and methods of construction,
(ii) be compatible with the shell and core improvements and the design,
construction and equipment of the Premises, and (iii) comply with all applicable
laws, rules, regulations, codes and ordinances.

 

(c) Bids. As soon as practicable following the approval of the Final Plans,
Landlord shall (i) obtain a written non-binding itemized estimate of the costs
of all Tenant Improvements shown in the Final Plans as prepared by a general
contractor selected by Landlord, and (ii) if required by applicable law, codes
or ordinances, submit the Final Plans to the appropriate governmental agency for
the issuance of a building permit or other required governmental approvals
prerequisite to commencement of construction of such Tenant Improvements
(“Permits”). Tenant acknowledges that any cost estimates are prepared by the
general contractor and Landlord shall not be liable to Tenant for any inaccuracy
in any such estimate. Within five (5) business days after receipt of the written
non-binding cost estimate prepared by the general contractor, Tenant shall
either (A) give its written approval thereof and authorization to proceed with
construction or (B) immediately request the Space Planner to modify or revise
the Plans in any manner desired by Tenant to decrease the cost of the Tenant
Improvements. If Tenant is silent during such five (5) business day period, then
Tenant shall be deemed to have approved such non-binding cost estimate as set
forth in Clause (A) above. If the Final Plans are revised pursuant to Clause (B)
above, then Landlord shall request that the general contractor provide a revised
cost estimate to Tenant based upon the revisions to the Final Plans. Such
modifications and revisions shall be subject to Landlord’s reasonable approval
and shall be in accordance with the standards set forth in Paragraph (b) of this
Work Letter. Within ten (10) business days after receipt of the general
contractor’s original written cost estimate and the description, if any, of any
Tenant Delay, Tenant shall give its final approval of the Final Plans to
Landlord which shall constitute authorization to commence the construction of
the Tenant Improvements in accordance with the Final Plans, as modified or
revised. Tenant shall signify its final approval by signing a copy of each sheet
or page of the Final Plans and delivering such signed copy to Landlord.

 

B-1

 

 

 

(d) Construction. Landlord shall commence construction of the Tenant
Improvements within ten (10) days following the later of (i) the approval of the
Final Plans, or (ii) Landlord’s receipt of any necessary Permits. Landlord shall
diligently pursue completion of construction of the Tenant Improvements and use
its commercially reasonable efforts to complete construction of the Tenant
Improvements as soon as reasonably practicable. Notwithstanding anything in this
Lease to the contrary, and except as provided for in Item 18 of the Basic Lease
Provisions, Tenant Improvement Allowance shall be used only for the construction
of the Tenant Improvements, and if construction of the Tenant Improvements is
not completed within four (4) months following the Date of this Lease
(“Construction Termination Date”), then Landlord’s obligation to provide the
Tenant Improvement Allowance, as specified in Item 18 of the Basic Lease
Provisions, shall terminate and become null and void, and Tenant shall be deemed
to have waived its rights in and to said Tenant Improvement Allowance.

 

(e) Tenant Improvement Allowance. Subject to the terms and provisions of this
Work Letter, Landlord shall pay the cost of the Tenant Improvements up to the
amount of the Tenant Improvement Allowance. The Tenant Improvement Allowance
shall be utilized for all costs associated with modifying the Premises,
including but not limited to; space planning, construction drawings, demolition,
construction supervision fees, City of San Diego tenant improvement building
permits, and the cost of construction of Tenant Improvements (“Work”). Said Work
shall also include any Title 24 modification and seismic related expenses
required by the City and/or County of San Diego and the State of California. If
the amount of the lowest qualified bid to perform the Work exceeds the Tenant
Improvement Allowance, Tenant shall bear the cost of such excess and shall pay
the estimated cost of such excess to Landlord prior to commencement of
construction of such Tenant Improvements and a final adjusting payment based
upon the actual costs of the Tenant Improvements shall be made when the Tenant
Improvements are completed. If the cost of the Work is less than such amount,
then Tenant shall not receive any credit whatsoever for the difference between
the actual cost of the Work Tenant Improvement Allowance except as provided in
Item 18 in the Basic Lease Provisions. All remaining amounts due to Landlord
shall be paid upon the earlier of Substantial Completion of the Tenant
Improvements or presentation of a written statement of the sums due, which
statement may be an estimate of the cost of any component of the Work. The cost
of the permits, working drawings, hard construction costs, mechanical and
electrical planning, fees, permits, general contract overhead, and a
coordination fee payable to Landlord equal to five percent (5%) of the actual
costs of construction and such costs or permits, fees, planning and contractor
overhead shall be payable out of the Tenant Improvement Allowance and shall be
included in the cost of the Work. The cost of the Work shall not include any
other fees payable to Landlord.

 

(f) Change Order. If Tenant shall desire any changes to the Final Plans, Tenant
shall so advise Landlord in writing and Landlord shall determine whether such
changes can be made in a reasonable and feasible manner. Any and all costs of
reviewing any requested changes, and any and all costs of making any changes to
the Tenant Improvements which Tenant may request and which Landlord may agree to
shall be at Tenant’s sole cost and expense and shall be paid to Landlord upon
demand and before execution of the change order. In no event shall Landlord be
obligated to perform any Tenant Improvements which would extend the construction
period past the Construction Termination Date, unless such extension was
mutually agreed to in writing by Landlord and Tenant prior to the commencement
of said construction. If Landlord approves Tenant’s requested change, addition,
or alteration, the Space Planner, at Tenant’s sole cost and expense, shall
complete all working drawings necessary to show the change, addition or
alteration being requested by Tenant.

 

(g) Substantial Completion. “Substantial Completion” of construction of the
Tenant Improvements shall be defined as the date upon which the Space Planner or
other consultant engaged by Landlord determines that the Tenant Improvements
have been substantially completed in accordance with the Final Plans except for
Punch List items (defined below), unless the completion of such improvements was
delayed due to any Tenant Delay (defined below), in which case the date of
Substantial Completion shall be the date such improvements would have been
completed, but for the Tenant Delays. The term “Punch List” items shall mean
items that constitute minor defects or adjustments which can be completed after
occupancy without causing any material interference with Tenant’s use of the
Premises. After the completion of the Tenant Improvements, Tenant shall, upon
demand, execute and deliver to Landlord a letter of acceptance of improvements
performed on the Premises. The term “Tenant Delay” shall include, without
limitation, any delay in the completion of construction of Tenant Improvements
resulting from (i) Tenant’s failure to comply with the provisions of this Work
Letter, (ii) any additional time as reasonably determined by Landlord required
for ordering, receiving, fabricating and/or installing items or materials or
other components of the construction of Tenant Improvements, including, without
limitation, mill work, (iii) delay in work caused by submission by Tenant of a
request for any change order (defined below) following Tenant’s approval of the
Final Plans, or for the implementation of any change order, or (iv) any delay by
Tenant in timely submitting comments or approvals to the Temporary Plans or
Final Plans. The failure of Tenant to take possession of or to occupy the
Premises shall not serve to relieve Tenant of obligations arising on the
Commencement Date or delay the payment of Rent by Tenant.

 

B-2

 

 

 

(h) Excess Allowance. Notwithstanding anything herein to the contrary, if the
total cost of the Work is less than the total amount of the Tenant Improvement
Allowance (the difference between the cost of the Work and the cost of the
Tenant Improvement Allowance being referred to herein as the “Excess
Allowance”), then Landlord agrees that, upon Tenant’s written request and
subject to the further terms of this Paragraph (h), Tenant shall have the right
to have up to (but not to exceed) $7,728.00 ($3.00 per square foot) out of such
Excess Allowance credited towards the monthly installment(s) of Base Rent
becoming due under this Lease (the “Rent Credit”), until such time as the total
amount of the Excess Allowance available to Tenant for such credit has been
exhausted; provided, however, in no event shall (x) the total amount advanced by
Landlord to Tenant for the Rent Credit exceed the lesser of the amount of the
Excess Allowance or $7,728.00, and (y) the amount advanced by Landlord for the
cost of the Work and/or the Rent Credit exceed the amount of Tenant Improvement
Allowance. In the event Tenant desires any such credit, Tenant shall notify
Landlord of the amounts that Tenant wants credited within ninety (90) days
following the Commencement Date, and, notwithstanding anything herein to the
contrary, if Tenant fails to so notify Landlord in writing of such amounts
Tenant desires to have credited within said ninety (90) day period, Tenant shall
not be entitled to any such credit and all such Excess Allowance shall belong to
Landlord and Tenant shall have no rights thereto.

 

B-3

 

EXHIBIT C

 

BUILDING RULES AND REGULATIONS

 

 

 

 

 

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways
and corridors of halls shall not be obstructed or used for any purpose other
than ingress and egress. The halls, passages, entrances, elevators, stairways,
balconies and roof are not for the use of the general public, and the Landlord
shall in all cases retain the right to control and prevent access thereto of all
persons whose presence, in the judgment of the Landlord, shall be prejudicial to
the safety, character, reputation and interests of the Building and its tenants,
provided that nothing herein contained shall be construed to prevent such access
to persons with whom the Tenant normally deals only for the purpose of
conducting its business in the Premises (such as clients, customers, office
suppliers and equipment vendors, and the like) unless such persons are engaged
in illegal activities. No tenant and no employees of any tenant shall go upon
the roof of the Building without the written consent of Landlord.

 

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to or hung
in, or used in connection with, any window or door of the Premises other than
Landlord standard window coverings. All electrical ceiling fixtures hung in
offices or spaces along the perimeter of the Building must be fluorescent, of a
quality, type, design and bulb color approved by Landlord. Neither the interior
nor the exterior of any windows shall be coated or otherwise sunscreened without
the written consent of Landlord.

 

3. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by any tenant on, about or from any part of the Premises, the
Building or the Project without the prior written consent of the Landlord. If
the Landlord shall have given such consent at the time, whether before or after
the execution of this Lease, such consent shall in no way operate as a waiver or
release of any of the provisions hereof or of this Lease, and shall be deemed to
relate only to the particular sign, advertisement or notice so consented to by
the Landlord and shall not be construed as dispensing with the necessity of
obtaining the specific written consent of the Landlord with respect to each and
every such sign, advertisement or notice other than the particular sign,
advertisement or notice, as the case may be, so consented to by the Landlord. In
the event of the violation of the foregoing by any tenant, Landlord may remove
or stop same without any liability, and may charge the expense incurred in such
removal or stopping to such tenant. Interior signs on doors and the directory
tablet shall be inscribed, painted or affixed for each tenant by the Landlord at
the expense of such tenant, and shall be of a size, color and style acceptable
to the Landlord. The directory tablet will be provided exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names therefrom. Nothing may be placed on the exterior of
corridor walls or corridor doors other than Landlord’s standard lettering.

 

4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into halls, passageways or other public places in the Building
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills. Tenant shall see that the
windows, transoms and doors of the Premises are closed and securely locked
before leaving the Building and must observe strict care not to leave windows
open when it rains. Tenant shall exercise extraordinary care and caution that
all water faucets or water apparatus are entirely shut off before Tenant or
Tenant’s employees leave the Building, and that all electricity, gas or air
shall likewise be carefully shut off, so as to prevent waste or damage. Tenant
shall cooperate with Landlord in obtaining maximum effectiveness of the cooling
system by closing window coverings when the sun’s rays fall directly on the
windows of the Premises. Tenant shall not tamper with or change the setting of
any thermostats or temperature control valves.

 

5. The toilet rooms, water and wash closets and other plumbing fixtures shall
not be used for any purpose other than those for which they were considered, and
no sweepings, rubbish, rags or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.

 

6. No tenant shall mark, paint, drill into, or in any way deface any part of the
Premises, the Building or the Project. No boring, cutting or stringing of wires
or laying of linoleum or other similar floor coverings shall be permitted,
except with the prior written consent of the Landlord and as the Landlord may
direct.

 

C-4

 

 

 

7. No bicycles, vehicles, birds or animals of any kind shall be brought into or
kept in or about the Premises, and no cooking shall be done or permitted by any
tenant on the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items (including those suitable for microwave heating) for
tenants and their employees shall be permitted, provided that the power required
therefor shall not exceed that amount which can be provided by a 30 amp circuit.
No tenant shall cause or permit any unusual or objectionable odors to be
produced or permeate the Premises. Smoking or carrying lighted cigars,
cigarettes or pipes in the Building is prohibited.

 

8. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No tenant shall occupy or permit any portion of the Premises to be
occupied as an office for a public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco (except by a cigarette
vending machine for use by Tenant’s employees) in any form, or as a medical
office, or as a barber or manicure shop, or as an employment bureau, without the
express written consent of Landlord. No tenant shall engage or pay any employees
on the Premises except those actually working for such tenant on the Premises
nor advertise for laborers giving an address at the Premises. The Premises shall
not be used for lodging or sleeping or for any immoral or illegal purposes.

 

9. No tenant shall make, or permit to be made any unseemly or disturbing noises
or disturb or interfere with occupants of this or neighboring buildings or
premises or those having business with them, whether by the use of any musical
instrument, radio, phonograph, unusual noise, or in any other way. No tenant
shall throw anything out of doors, windows or skylights or down the passageways.

 

10. No tenant, subtenant or assignee nor any of their servants, employees,
agents, visitors or licensees shall at any time bring or keep upon the Premises
any inflammable, combustible or explosive fluid, chemical or substance.

 

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof. Each tenant must, upon the termination of his
tenancy, restore to Landlord all keys of stores, offices, and toilet rooms,
either furnished to, or otherwise procured by, such tenant and in the event of
the loss of keys so furnished, such tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

 

12. All removals, or the carrying in or out of any safes, freight, furniture, or
bulky matter of any description must take place during the hours which Landlord
shall determine from time to time, without the express written consent of
Landlord. The moving of safes or other fixtures or bulky matter of any kind must
be done upon previous notice to the Project Management Office and under its
supervision, and the persons employed by any tenant for such work must be
acceptable to the Landlord. Landlord reserves the right to inspect all safes,
freight or other bulky articles to be brought into the Building and to exclude
from the Building all safes, freight or other bulky articles which violate any
of these Rules and Regulations or the Lease of which these Rules and Regulations
are a part. Landlord reserves the right to prescribe the weight and position of
all safes, which must be placed upon supports approved by Landlord to distribute
the weight.

 

13. No tenant shall purchase spring water, ice, towel, janitorial maintenance or
other similar services from any person or persons not approved by Landlord.

 

14. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
the Project or its desirability as an office location, and upon written notice
from Landlord, any tenant shall refrain from or discontinue such advertising.

 

15. Landlord reserves the right to exclude from the Building between the hours
of 6:00 P.M. and 7:00 A.M. and at all hours on Saturday, Sunday and legal
holidays all persons who do not present a pass or card key to the Building
approved by the Landlord. Each tenant shall be responsible for all persons who
enter the Building with or at the invitation of such tenant and shall be liable
to Landlord for all acts of such persons. Landlord shall in no case be liable
for damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of an invasion, mob riot, public excitement or
other circumstances rendering such action advisable in Landlord’s opinion,
Landlord reserves the right, without abatement of Rent, to require all persons
to vacate the Building and to prevent access to the Building during the
continuance of the same for the safety of the tenants, the protection of the
Building, and the property in the Building.

 

C-5

 

 

 

16. Any persons employed by any tenant to do janitorial work shall, while in the
Building and outside of the Premises, be subject to and under the control and
direction of the Project Management Office (but not as an agent or servant of
said Office or of the Landlord), and such tenant shall be responsible for all
acts of such persons.

 

17. All doors opening onto public corridors shall be kept closed, except when in
use for ingress and egress.

 

18. The requirements of Tenant will be attended to only upon application to the
Project Management Office.

 

19. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall report and otherwise cooperate to prevent the same.

 

20. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

 

21. No air conditioning unit or other similar apparatus shall be installed or
used by any tenant without the written consent of Landlord.

 

22. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or others, any hand trucks, except those equipped
with rubber tires and rubber side guards.

 

23. No vending machine or machines of any description shall be installed,
maintained or operated upon the Premises without the written consent of
Landlord.

 

24. The scheduling of tenant move-ins shall be subject to the reasonable
discretion of Landlord.

 

25. If the Tenant desires telephone or telegraph connections, the Landlord will
direct electricians as to where and how the wires are to be introduced. No
boring or cutting for wires or otherwise shall be made without direction from
the Landlord.

 

26. The term “personal goods or services vendors” as used herein means persons
who periodically enter the Building of which the Premises are a part for the
purpose of selling goods or services to a tenant, other than goods or services
which are used by the Tenant only for the purpose of conducting its business in
the Premises. “Personal goods or services” include, but are not limited to,
drinking water and other beverages, food, barbering services and shoeshining
services. Landlord reserves the right to prohibit personal goods and services
vendors from access to the Building except upon Landlord’s prior written consent
and upon such reasonable terms and conditions, including, but not limited to,
the payment of a reasonable fee and provision for insurance coverage, as are
related to the safety, care and cleanliness of the Building, the preservation of
good order thereon, and the relief of any financial or other burden on Landlord
or other tenants occasioned by the presence of such vendors or the sale by them
of personal goods or services to the Tenant or its employees. If necessary for
the accomplishment of these purposes, Landlord may exclude a particular vendor
entirely or limit the number of vendors who may be present at any one time in
the Building.

 

27. The Building is a non-smoking building. Smoking is prohibited at all times
within the entire Building, including all leased premises, as well as all
public/common areas and parking areas for the Building, including any attached
parking garage structure. This prohibition applies during business and
non-business hours to restrooms, elevators, elevator lobbies, first floor lobby,
stairwells, common hallways, the lunch room and any other public/common area, as
well as to all areas within the Leased Premises by Tenants. Smoking is only
permitted in the designated smoking area outside the Building and away from the
entrances to the Building.

 

28. The Building and Project is a weapons free environment. No tenant, owner of
a tenant, officer or employee of a tenant, visitor of tenant, contractor or
subcontractor of tenant, or any other party shall carry weapons (concealed or
not) of any kind in the building, or parking areas. This prohibition applies to
all public areas, including without limitation, restrooms, elevators, elevator
lobbies, first floor lobby, stairwells, common hallways, all areas within the
leased premises of tenants, all surface parking areas and the surrounding land
related to the building.

 



C-1

 

 



EXHIBIT D

FORM TENANT ESTOPPEL CERTIFICATE

 

 

 

TO: ____________  (“Landlord”)   ____________   ____________     and:        
_____________  (“Third Party”)   _____________   _____________     Re: Property
Address:   Lease Date:       _______  
Between  ________________________________________, Landlord and  
____________________________________, Tenant   Square Footage
Leased:  _______________________   Suite No.       _______  
Floor:       _______

 

The undersigned tenant (“Tenant”) hereby certifies to Third Party and Landlord
as follows:

 

1. The above-described Lease has not been canceled, modified, assigned, extended
or amended except __________________________________.

 

2. Base Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent except $__________, and the amount of the security deposit is
$____________.

 

3. Base Rent is currently payable in the amount of $ ____________ monthly
exclusive of Tenant’s Proportionate Share of Operating Expenses.

 

4. The Lease terminates on ___________, 20__ subject to any renewal option(s)
set forth in the Lease.

 

5. All work to be performed for Tenant under the Lease has been performed as
required and has been accepted by Tenant, except
____________________________________________________________________.

 

6. The Lease is: (a) in full force and effect; (b) to Tenant’s actual knowledge,
free from default; and (c) to Tenant’s actual knowledge, Tenant has no claims
against the Landlord or offsets against rent.

 

7. The Base Year for Operating Expenses, as defined in the said Lease, is
_____________________.

 

8. The undersigned has no right or option pursuant to the said Lease or
otherwise to purchase all or any part of the Premises or the Building of which
the Premises are a part.

 

9. There are no other agreements written or oral between the undersigned and the
Landlord with respect to the Lease and/or the Premises and Building.

 

10. The statements contained herein may be relied upon by the Landlord and by
any prospective purchaser of the property of which the Premises is a part and
its mortgage lender.

 



D-1

 



 



If a blank in this document is not filled in, the blank will be deemed to read
“none”.

 

If Tenant is a corporation, the undersigned signatory is a duly appointed
Officer of the corporation.

 

  Dated this _____ day of _______, 20__.      
Tenant:  _____________________________              
By:     __________________________________________  
Name:     _______________________________________  
Title:     _________________________________________

 

 

 

 

 

 



D-2

 

 

 



EXHIBIT E

TENANT’S COMMENCEMENT LETTER

 

 

 

To: ____________________________ (“Landlord”)

 

Date: ____________________________

 

Tenant’s Commencement Letter


____________________________________

 

The undersigned, as the Tenant under that certain Office Lease (the “Lease”)
dated ______________, made and entered into between ____________________, a
__________________ as Landlord, and the undersigned, as Tenant, hereby certifies
that:

 



 

1.The undersigned has accepted possession and entered into occupancy of the
Premises described in the Lease.

2.The Commencement Date of the Lease was ________________.

3.The expiration date of the Lease is __________________.

4.The Lease is in full force and effect and has not been modified or amended.

5.Landlord has performed all of its obligations to improve the Premises for
occupancy by the undersigned



 

 

  Very truly yours,   __________________________________,   a
_________________________________   By:     ________________________________  
Name:     _____________________________  
Title:     _______________________________

 

 

 

 

 



E-1

 

 



ADDENDUM ONE

 

ONE RENEWAL OPTION AT MARKET

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

 

BY AND BETWEEN

 

T-C STONECREST LLC

 

and

 

AETHLON MEDICAL, INC.

 

(a) Provided that as of the time of the giving of the Extension Notice and the
Commencement Date of the Extension Term, (i) Tenant is the Tenant originally
named herein, (ii) Tenant actually occupies all of the Premises initially
demised under this Lease and any space added to the Premises, and (iii) no event
of default exists or would exist but for the passage of time or the giving of
notice, or both; then Tenant shall have the right to extend the Lease Term for
an additional term of three (3) years (such additional term is hereinafter
called the “Extension Term”) commencing on the day following the expiration of
the Lease Term (hereinafter referred to as the “Commencement Date of the
Extension Term”). Tenant shall give Landlord notice (hereinafter called the
“Extension Notice”) of its election to extend the term of the Lease Term at
least nine (9) months, but not more than twelve (12) months, prior to the
scheduled expiration date of the Lease Term.

 

(b) The Base Rent payable by Tenant to Landlord during the Extension Term shall
be the then prevailing market rate for comparable space in the Project and
comparable buildings in the vicinity of the Project, taking into account the
size of the Lease, the length of the renewal term, market escalations and the
credit of Tenant. The Base Rent shall not be reduced by reason of any costs or
expenses saved by Landlord by reason of Landlord’s not having to find a new
tenant for such premises (including, without limitation, brokerage commissions,
costs of improvements, rent concessions or lost rental income during any vacancy
period). In the event Landlord and Tenant fail to reach an agreement on such
rental rate and execute the Amendment (defined below) at least eight (8) months
prior to the expiration of the Lease, then Tenant’s exercise of this renewal
option shall be deemed withdrawn and the Lease shall terminate on its original
expiration date.

 

(c) The determination of Base Rent does not reduce the Tenant’s obligation to
pay or reimburse Landlord for Operating Expenses and other reimbursable items as
set forth in the Lease, and Tenant shall reimburse and pay Landlord as set forth
in the Lease with respect to such Operating Expenses and other items with
respect to the Premises during the Extension Term without regard to any cap on
such expenses set forth in the Lease.

 

(d) Except for the Base Rent as determined above, Tenant’s occupancy of the
Premises during the Extension Term shall be on the same terms and conditions as
are in effect immediately prior to the expiration of the initial Lease Term;
provided, however, Tenant shall have no further right to any allowances, credits
or abatements or any options to expand, contract, terminate, renew or extend the
Lease.

 

(e) If Tenant does not give the Extension Notice within the period set forth in
Paragraph (a) above, Tenant’s right to extend the Lease Term shall automatically
terminate. Time is of the essence as to the giving of the Extension Notice.

 

(f) Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the Extension Term. The Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition.

Addendum One - 1

 

 

 

(g) If the Lease is extended for the Extension Term, then Landlord shall prepare
and Tenant shall execute an amendment to the Lease confirming the extension of
the Lease Term and the other provisions applicable thereto (the “Amendment”).

 

(h) If Tenant exercises its right to extend the term of the Lease for the
Extension Term pursuant to this Addendum One, the term “Lease Term” as used in
the Lease, shall be construed to include, when practicable, the Extension Term
except as provided in Paragraph (d) above.

 

 

 

 

 

 

 

 

 

 

Addendum One - 2

 

LEASE OF PREMISES 1 BASIC LEASE PROVISIONS 1 STANDARD LEASE PROVISIONS 4 1. TERM
4 2. BASE RENT AND SECURITY DEPOSIT 5 3. ADDITIONAL RENT 6 4. IMPROVEMENTS AND
ALTERATIONS 10 5. REPAIRS 12 6. USE OF PREMISES 13 7. UTILITIES AND SERVICES 15
8. NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE 17 9. FIRE OR
CASUALTY 20 10. EMINENT DOMAIN 20 11. ASSIGNMENT AND SUBLETTING 21 12. DEFAULT
23 13. ACCESS; CONSTRUCTION 26 14. BANKRUPTCY 27 15. SUBSTITUTION OF PREMISES 27
16. SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES 27 17. SALE BY LANDLORD;
TENANT’S REMEDIES; NONRECOURSE LIABILITY 28 18. PARKING; COMMON AREAS 29 19.
MISCELLANEOUS 30

 

 

 

LIST OF EXHIBITS

Exhibit A-1 Floor Plan(s) Exhibit A-2 Legal Description of the Project Exhibit B
Work Letter Exhibit C Building Rules and Regulations Exhibit D Form Tenant
Estoppel Certificate Exhibit E Tenant’s Commencement Letter Addendum One One
Renewal Option at Market

 

 

 

 

 

 

 

 

-i-